Exhibit 10.1

 

 

$300,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

9 June 2005

 

among

 

CARLISLE COMPANIES INCORPORATED,

 

The Banks Listed Herein

 

BANK OF AMERICA, N.A.,
SUNTRUST BANK, and
THE BANK OF TOKYO–MITSUBISHI, LTD., NY BRANCH
as co–documentation agents,

 

WACHOVIA BANK, N.A.

as syndication agent,

 

and

 

[g108431ki01image002.gif]

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

 

J.P. Morgan Securities, Inc.

as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

 

 

 

 

SECTION 1.01. Definitions

 

 

SECTION 1.02. Accounting Terms and Determinations

 

 

SECTION 1.03. Types of Borrowings

 

 

 

 

ARTICLE 2 THE CREDITS

 

 

 

 

 

SECTION 2.01. Commitments to Lend

 

 

SECTION 2.02. Notice of Committed Borrowing

 

 

SECTION 2.03. Money Market Borrowings

 

 

SECTION 2.04. Notice to Banks: Funding of Loans

 

 

SECTION 2.05. Swingline Borrowings

 

 

SECTION 2.06. Repayment of Loans; Evidence of Debt

 

 

SECTION 2.07. Maturity of Loans

 

 

SECTION 2.08. Interest Rates

 

 

SECTION 2.09. Fees

 

 

SECTION 2.10. Optional Termination or Reduction of Commitments

 

 

SECTION 2.11. Mandatory Termination of Commitments

 

 

SECTION 2.12. Optional Prepayments

 

 

SECTION 2.13. General Provisions as to Payments

 

 

SECTION 2.14. Funding Losses

 

 

SECTION 2.15. Computation of Interest and Fees

 

 

SECTION 2.16. Method of Electing Interest Rates

 

 

SECTION 2.17. Letters of Credit

 

 

SECTION 2.18. Increase of Commitments

 

 

 

 

ARTICLE 3 CONDITIONS [a05-10843_1ex10d1.htm#Article3_021925]

 

 

 

 

 

SECTION 3.01. Closing [a05-10843_1ex10d1.htm#Section3_01_013250]

 

 

SECTION 3.02. Borrowings [a05-10843_1ex10d1.htm#Section3_02_013254]

 

 

SECTION 3.03. Effective Date Advances and Adjustments
[a05-10843_1ex10d1.htm#Section3_03_021615]

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES [a05-10843_1ex10d1.htm#Article4_021623]

 

 

 

 

 

SECTION 4.01. Corporate Existence and Power
[a05-10843_1ex10d1.htm#Section4_01__021617]

 

 

SECTION 4.02. Corporate and Governmental Authorization; No Contravention
[a05-10843_1ex10d1.htm#Section4_02__021619]

 

 

SECTION 4.03. Binding Effect [a05-10843_1ex10d1.htm#Section4_03__021620]

 

 

SECTION 4.04. Financial Information [a05-10843_1ex10d1.htm#Section4_04__021626]

 

 

SECTION 4.05. Litigation [a05-10843_1ex10d1.htm#Section4_05_021628]

 

 

SECTION 4.06. Compliance with ERISA [a05-10843_1ex10d1.htm#Section4_06_021629]

 

 

SECTION 4.07. Environmental Matters [a05-10843_1ex10d1.htm#Section4_07__021631]

 

 

SECTION 4.08. Taxes [a05-10843_1ex10d1.htm#Section4_08__021633]

 

 

SECTION 4.09. Subsidiaries [a05-10843_1ex10d1.htm#Section4_09_021641]

 

 

SECTION 4.10. No Regulatory Restrictions on Borrowing
[a05-10843_1ex10d1.htm#Section4_10_021647]

 

 

SECTION 4.11. Full Disclosure [a05-10843_1ex10d1.htm#Section4_11_021648]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 COVENANTS [a05-10843_1ex10d1.htm#Article5_021654]

 

 

 

 

 

SECTION 5.01. Information [a05-10843_1ex10d1.htm#Section5_01_021656]

 

 

SECTION 5.02. Payment of Obligations [a05-10843_1ex10d1.htm#Section5_02_021702]

 

 

SECTION 5.03. Maintenance of Property; Insurance
[a05-10843_1ex10d1.htm#Section5_03__022803]

 

 

SECTION 5.04. Conduct of Business and Maintenance of Existence
[a05-10843_1ex10d1.htm#Section5_04_021706]

 

 

SECTION 5.05. Compliance with Laws [a05-10843_1ex10d1.htm#Section5_05_021708]

 

 

SECTION 5.06. Inspection of Property, Books and Records
[a05-10843_1ex10d1.htm#Section5_06__021709]

 

 

SECTION 5.07. Mergers and Sales of Assets
[a05-10843_1ex10d1.htm#Section5_07__021711]

 

 

SECTION 5.08. Use of Proceeds [a05-10843_1ex10d1.htm#Section5_08_021724]

 

 

SECTION 5.09. Negative Pledge [a05-10843_1ex10d1.htm#Section5_09_021715]

 

 

SECTION 5.10. Subsidiary Debt Limitation
[a05-10843_1ex10d1.htm#Section5_10__022820]

 

 

SECTION 5.11. Leverage Ratio [a05-10843_1ex10d1.htm#Section5_11_021728]

 

 

SECTION 5.12. Minimum Consolidated Net Worth
[a05-10843_1ex10d1.htm#Section5_12__021732]

 

 

SECTION 5.13. Transactions with Affiliates
[a05-10843_1ex10d1.htm#Section5_13__021737]

 

 

 

 

ARTICLE 6 DEFAULTS [a05-10843_1ex10d1.htm#Article6_021948]

 

 

 

 

 

SECTION 6.01. Events of Default [a05-10843_1ex10d1.htm#Section6_01_021739]

 

 

SECTION 6.02. Notice of Default [a05-10843_1ex10d1.htm#Section6_02_022841]

 

 

 

 

ARTICLE 7 THE AGENT [a05-10843_1ex10d1.htm#Article7_021953]

 

 

 

 

 

SECTION 7.01. Appointment and Authorization
[a05-10843_1ex10d1.htm#Section7_01__021744]

 

 

SECTION 7.02. Administrative Agent and Affiliates
[a05-10843_1ex10d1.htm#Section7_02_021746]

 

 

SECTION 7.03. Action by Administrative Agent
[a05-10843_1ex10d1.htm#Section7_03__021748]

 

 

SECTION 7.04. Consultation with Experts
[a05-10843_1ex10d1.htm#Section7_04_021750]

 

 

SECTION 7.05. Liability of Administrative Agent
[a05-10843_1ex10d1.htm#Section7_05_021752]

 

 

SECTION 7.06. Indemnification [a05-10843_1ex10d1.htm#Section7_06__021754]

 

 

SECTION 7.07. Credit Decision [a05-10843_1ex10d1.htm#Section7_07__021756]

 

 

SECTION 7.08. Successor Administrative Agent
[a05-10843_1ex10d1.htm#Section7_08__021758]

 

 

SECTION 7.09. Agent’s Fees [a05-10843_1ex10d1.htm#Section7_09_021759]

 

 

SECTION 7.10. No Additional Duties of other Agents
[a05-10843_1ex10d1.htm#Section7_10__021805]

 

 

 

 

ARTICLE 8 CHANGE IN CIRCUMSTANCES [a05-10843_1ex10d1.htm#Article8_021808]

 

 

 

 

 

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
[a05-10843_1ex10d1.htm#Section8_01_021807]

 

 

SECTION 8.02. Illegality [a05-10843_1ex10d1.htm#Section8_02_021811]

 

 

SECTION 8.03. Increased Cost and Reduced Return
[a05-10843_1ex10d1.htm#Section8_03_022857]

 

 

SECTION 8.04. Taxes [a05-10843_1ex10d1.htm#Section8_04__021817]

 

 

SECTION 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans
[a05-10843_1ex10d1.htm#Section8_05_021823]

 

 

SECTION 8.06. Substitution of Bank [a05-10843_1ex10d1.htm#Section8_06_021825]

 

 

 

 

ARTICLE 9 MISCELLANEOUS [a05-10843_1ex10d1.htm#Article9_022000]

 

 

 

 

 

SECTION 9.01. Notices [a05-10843_1ex10d1.htm#Section9_01_021827]

 

 

SECTION 9.02. No Waivers [a05-10843_1ex10d1.htm#Section9_02__021830]

 

 

SECTION 9.03. Expenses; Indemnification
[a05-10843_1ex10d1.htm#Section9_03__021832]

 

 

SECTION 9.04. Sharing of Set–offs [a05-10843_1ex10d1.htm#Section9_04_021836]

 

 

SECTION 9.05. Amendments and Waivers [a05-10843_1ex10d1.htm#Section9_05__021839]

 

 

SECTION 9.06. Successors and Assigns [a05-10843_1ex10d1.htm#Section9_06_021845]

 

 

SECTION 9.07. Collateral [a05-10843_1ex10d1.htm#Section9_07__021854]

 

 

SECTION 9.08. Governing Law; Submission to Jurisdiction
[a05-10843_1ex10d1.htm#Section9_08__021855]

 

 

SECTION 9.09. Counterparts; Integration; Effectiveness; Amendment and
Restatement [a05-10843_1ex10d1.htm#Section9_09_021859]

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 9.10. Severability [a05-10843_1ex10d1.htm#Section9_10__021900]

 

 

SECTION 9.11. Headings [a05-10843_1ex10d1.htm#Section9_11__021905]

 

 

SECTION 9.12. Limitation of Liability [a05-10843_1ex10d1.htm#Section9_12_021904]

 

 

SECTION 9.13. Construction [a05-10843_1ex10d1.htm#Section9_13__021907]

 

 

SECTION 9.14. Independence of Covenants
[a05-10843_1ex10d1.htm#Section9_14__021911]

 

 

SECTION 9.15. WAIVER OF JURY TRIAL [a05-10843_1ex10d1.htm#Section9_15_021909]

 

 

SECTION 9.16. Confidentiality [a05-10843_1ex10d1.htm#Section9_16__021914]

 

 

SECTION 9.17. USA PATRIOT Act [a05-10843_1ex10d1.htm#Section9_17__021917]

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

SCHEDULE 1.01 [a05-10843_1ex10d1.htm#Schedule1_01_013419]

 

– [a05-10843_1ex10d1.htm#Schedule1_01_013419]

 

Commitments [a05-10843_1ex10d1.htm#Schedule1_01_013419]

SCHEDULE 1.01(A) [a05-10843_1ex10d1.htm#Schedule1_01a_013426]

 

– [a05-10843_1ex10d1.htm#Schedule1_01a_013426]

 

Pricing Schedule [a05-10843_1ex10d1.htm#Schedule1_01a_013426]

SCHEDULE 1.01(B) [a05-10843_1ex10d1.htm#Schedule1_01b_013527]

 

– [a05-10843_1ex10d1.htm#Schedule1_01b_013527]

 

Existing Letters of Credit [a05-10843_1ex10d1.htm#Schedule1_01b_013527]

SCHEDULE 4.09 [a05-10843_1ex10d1.htm#Schedule4_09_013551]

 

– [a05-10843_1ex10d1.htm#Schedule4_09_013551]

 

Material Subsidiaries [a05-10843_1ex10d1.htm#Schedule4_09_013551]

 

 

 

 

 

EXHIBIT A [a05-10843_1ex10d1.htm#ExhibitA_013646]

 

– [a05-10843_1ex10d1.htm#ExhibitA_013646]

 

Form of Note [a05-10843_1ex10d1.htm#ExhibitA_013646]

EXHIBIT B [a05-10843_1ex10d1.htm#ExhibitB_013923]

 

– [a05-10843_1ex10d1.htm#ExhibitB_013923]

 

Form of Money Market Quote Request [a05-10843_1ex10d1.htm#ExhibitB_013923]

EXHIBIT C [a05-10843_1ex10d1.htm#ExhibitC_015042]

 

– [a05-10843_1ex10d1.htm#ExhibitC_015042]

 

Form of Invitation for Money Market Quotes
[a05-10843_1ex10d1.htm#ExhibitC_015042]

EXHIBIT D [a05-10843_1ex10d1.htm#ExhibitD_015538]

 

– [a05-10843_1ex10d1.htm#ExhibitD_015538]

 

Form of Money Market Quote [a05-10843_1ex10d1.htm#ExhibitD_015538]

EXHIBIT E [a05-10843_1ex10d1.htm#ExhibitE_020742]

 

– [a05-10843_1ex10d1.htm#ExhibitE_020742]

 

Form of Opinion of Counsel for the Borrower
[a05-10843_1ex10d1.htm#ExhibitE_020742]

EXHIBIT F [a05-10843_1ex10d1.htm#ExhibitF_021000]

 

– [a05-10843_1ex10d1.htm#ExhibitF_021000]

 

Form of Assignment and Assumption Agreement
[a05-10843_1ex10d1.htm#ExhibitF_021000]

EXHIBIT G [a05-10843_1ex10d1.htm#ExhibitG_022315]

 

– [a05-10843_1ex10d1.htm#ExhibitG_022315]

 

Form of Increased Commitment Supplement [a05-10843_1ex10d1.htm#ExhibitG_022315]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
June 9, 2005, is among CARLISLE COMPANIES INCORPORATED, a Delaware corporation
(the “Borrower”), the BANKS party hereto and JPMORGAN CHASE BANK, N.A. (formerly
JPMorgan Chase Bank), as Administrative Agent.

 

RECITALS

 

A.                                   The Borrower, the lenders party thereto,
JPMorgan Chase Bank, as the administrative agent, and certain other parties
entered into that certain Credit Agreement dated June 24, 2003 (as amended by
that certain First Amendment to Credit Agreement date as of March 26, 2004, the
“Prior Agreement”).  Since the date of the Prior Agreement, Bank One, N.A. has
merged with and into JPMorgan Chase Bank and JPMorgan Chase Bank has changed its
name to JPMorgan Chase Bank, N.A.  Fleet National Bank has merged with and into
Bank of America, N.A.  In addition, the following lenders have assigned all of
their respective interests in and to the Prior Agreement to JPMorgan Chase Bank
N.A. pursuant to the following Assignment and Assumption Agreements:

 

1.                                       ABN AMRO Bank, N.V. pursuant to an
Assignment and Assumption Agreement dated the date hereof; and

 

2.                                       KeyBank National Association pursuant
to an Assignment and Assumption Agreement dated the date hereof.

 

As a result of the foregoing, Bank One, N.A., Fleet National Bank, ABN AMRO
Bank, N.V. and KeyBank National Association are no longer party to the Prior
Agreement.

 

B.                                     The Borrower has requested that the Prior
Agreement be amended to, among other things, (i) add BNP Paribas, Calyon New
York Branch, Bank Hapoalim, B.M., Citibank North America, Inc., Mizuho Corporate
Bank, LTD., Bank of China, New York Branch and The Norinchukin Bank, New York
Branch as “Banks” thereunder and (ii) increase the aggregate amount of the
commitments provided under the Prior Agreement.  The parties have agreed to
amend and restate the Prior Agreement on the terms and conditions set forth
herein.

 

C.                                     The proceeds of any borrowings hereunder
are to be used to refinance existing indebtedness, to make acquisitions, for
capital expenditures and working capital and for other general corporate
purposes. Letters of Credit issued hereunder shall be issued to support
transactions of the Borrower and its Subsidiaries.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 


ARTICLE 1
DEFINITIONS


 


SECTION 1.01.  DEFINITIONS.  THE FOLLOWING TERMS, AS USED HEREIN, HAVE THE
FOLLOWING MEANINGS:


 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

 

“Adjusted CD Rate” has the meaning set forth in Section 2.08(b).

 

1

--------------------------------------------------------------------------------


 

“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.08(c).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase
Bank), in its capacity as administrative agent for the Banks hereunder, and its
successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro–Dollar Loans, its Euro–Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.

 

“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentage shall be determined based
upon the Commitments in effect immediately prior to such expiration or
termination.

 

“Approved Fund” has the meaning as set forth in Section 9.06.

 

“Assessment Rate” has the meaning set forth in Section 2.08(b).

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Banks” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Banks”
includes the Swingline Bank.

 

“Base Margin” means a rate per annum determined in accordance with the Pricing
Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate for such day and (b) the sum of 1/2 of 1% plus Federal Funds
Effective Rate for such day.

 

“Base Rate Loan” means (a) a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.16(a) or Article 8 and (b) each
Swingline Loan.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

2

--------------------------------------------------------------------------------


 

“Borrower” means Carlisle Companies Incorporated, a Delaware corporation, and
its successors.

 

“Borrower’s 2004 Form 10–K” means the Borrower’s annual report on Form 10–K for
the year ended December 31, 2004, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“CD Base Rate” has the meaning set forth in Section 2.08(b).

 

“CD Loan” means a Committed Loan that bears interest at a CD Rate pursuant to
the applicable Notice of Committed Borrowing or Notice of Interest Rate
Election.

 

“CD Margin” means a rate per annum determined in accordance with the Pricing
Schedule.

 

“CD Rate” means a rate of interest determined pursuant to Section 2.08(b) on the
basis of an Adjusted CD Rate.

 

“CD Reference Bank” means JPMorgan Chase Bank, N.A.

 

“Closing Date” means the date on or after the Effective Date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Loans and to acquire participations in Letters of Credit hereunder,
expressed as the amount set forth opposite such Bank’s name on Schedule 1.01, as
such Commitment may be (a) reduced from time to time pursuant to Section 2.10;
(b) increased from time to time pursuant to Section 2.18; and (c) reduced or
increased from time to time pursuant to assignments by or to such Bank pursuant
to Section 9.06.  The initial amount of each Bank’s Commitment is set forth on
the Schedule 1.01, in the Assignment and Assumption pursuant to which such Bank
shall have assumed its Commitment or in its Increased Commitment Supplement, as
applicable.  The initial aggregate amount of the Banks’ Commitments is
$300,000,000.

 

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01 or
pursuant to Section 2.01 of the Prior Agreement that remains outstanding on the
Effective Date; provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Committed Loan” shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

 

“Consolidated Assets” means, at any date, the assets of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Debt” means, at any date, the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated EBITDA” has the meaning set forth in Section 5.11.

 

“Consolidated Financial Liabilities” has the meaning set forth in Section 5.11.

 

“Consolidated Interest Expense” has the meaning set forth in Section 5.11.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any fiscal period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, exclusive of the effect of any extraordinary or other
nonrecurring gain (but not loss).

 

“Consolidated Net Worth” means, at any date, the consolidated shareholders’
equity of the Borrower and its Consolidated Subsidiaries, determined on a
consolidated basis as of such date.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, at any date, the sum of the following,
determined on a consolidated basis as of such date: (i) the consolidated
shareholders’ equity of the Borrower and its Consolidated Subsidiaries minus
(ii) the amount of intangible assets carries on the balance sheet of the
Borrower and its Consolidated Subsidiaries at such date.

 

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
non–contingent obligations (and, for purposes of Section 5.09 and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (vii) all Debt of others Guaranteed
by such Person; provided that Debt shall not include available yet unborrowed
commitments in any revolving credit facility of the Borrower or its
Subsidiaries.  In calculating the amount of Debt for any purposes under this
Agreement, any particular issuance of Debt shall be recorded at par or its
remaining principal amount (excluding any increase or decrease attributable to
the termination of any related Derivatives Obligations), notwithstanding any
contrary treatment in accordance with generally accepted accounting principles.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent, provided that any Bank may
so designate separate Domestic Lending Offices for its Base Rate Loans, on the
one hand, and its CD Loans, on the other hand, in which case all references
herein to the Domestic Lending Office of such Bank shall be deemed to refer to
either or both of such offices, as the context may require.

 

4

--------------------------------------------------------------------------------


 

“Domestic Loans” means CD Loans or Base Rate Loans or both.

 

“Domestic Reserve Percentage” has the meaning set forth in Section 2.08(b).

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section  3.01.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean–up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro–Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro–Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro–Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro–Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro–Dollar Loan” means a Committed Loan that bears interest at a Euro–Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

 

“Euro–Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro–Dollar Rate” means a rate of interest determined pursuant to
Section 2.08(c) on the basis of a London Interbank Offered Rate.

 

“Euro–Dollar Reference Bank” means the principal London offices of JPMorgan
Chase Bank, N.A.

 

“Euro–Dollar Reserve Percentage” has the meaning set forth in Section 2.08(c).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Facility Fee Rate” means the rate per annum determined in accordance with the
Pricing Schedule.

 

5

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

 

“Fixed Rate Loans” means CD Loans or Euro–Dollar Loans or Money Market Loans
(excluding Money Market LIBOR Loans bearing interest at the Base Rate pursuant
to Section 8.01) or any combination of the foregoing.

 

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is located.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, (ii) all Euro–Dollar
Loans having the same Interest Period at such time or (iii) all CD Loans having
the same Interest Period at such time; provided that, if a Committed Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep–well, to
purchase assets, goods, securities or services, to take–or–pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by–products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Increase Amount” has the meaning assigned to such term in Section 2.18.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.18.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning specified in Section 9.16.

 

“Interest Period” means:

 

6

--------------------------------------------------------------------------------


 

(1)                                  with respect to each Euro–Dollar Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending two weeks, one, two, three or six months thereafter, as the
Borrower may elect in the applicable notice; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Euro–Dollar Business Day shall be extended to the
next succeeding Euro–Dollar Business Day unless such Euro–Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro–Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro–Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro–Dollar Business
Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date or a date prior
thereto as determined pursuant to clauses (a) and (b) of this subsection (1).

 

(2)                                  with respect to each CD Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending 30, 60, 90 or 180 days thereafter, as the Borrower may elect
in the applicable notice; provided that:

 

(a)                                  any Interest Period (other than an Interest
Period determined pursuant to clause (b) below) which would otherwise end on a
day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and

 

(b)                                 any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date.

 

(3)                                  with respect to each Money Market LIBOR
Borrowing, the period commencing on the date of such Borrowing and ending such
whole number of months thereafter as the Borrower may elect in accordance with
Section 2.03; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Euro–Dollar Business Day shall be extended to the
next succeeding Euro–Dollar Business Day unless such Euro–Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro–Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro–Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro–Dollar Business
Day of a calendar month; and

 

(c)                                  any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date or a date prior
thereto as determined pursuant to clauses (a) and (b) of this subsection (3).

 

7

--------------------------------------------------------------------------------


 

(4)                                  with respect to each Money Market Absolute
Rate Borrowing, the period commencing on the date of such Borrowing and ending
such number of days thereafter (but not less than 14 days) as the Borrower may
elect in accordance with Section 2.03; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Domestic Business Day shall be extended to the next
succeeding Domestic Business Day; and

 

(b)                                 any Interest Period which would otherwise
end after the Termination Date shall end on the Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means each Bank, in its capacity as the issuer of Letters of
Credit hereunder, its successors in such capacity as provided in
Section 2.17(h) and any affiliate of a Bank who issues a Letter of Credit for
the account of the Borrower.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Bank at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Letter of Credits” means each letter of credit issued by a Bank for the account
of the Borrower which is outstanding on the Effective Date and identified on
Schedule 1.01(b) and each letter of credit issued by a Bank pursuant to
Section 2.17 of this Agreement.  Letters of Credit may include standby,
commercial or direct pay letters of credit.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Domestic Loan, a Euro–Dollar Loan or a Money Market Loan and
“Loans” means Domestic Loans, Euro–Dollar Loans or Money Market Loans or any
combination of the foregoing made by the Banks pursuant to this Agreement and
any loans made by the lenders under the Prior Agreement which are outstanding on
the Effective Date.

 

“Loan Documents” means this Agreement, each of the Notes, and all other
documents executed or delivered (or to be executed or delivered) in connection
with this Agreement or any of the foregoing documents, and any amendments,
supplements or other modifications of any of the foregoing.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.08(c).

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (i) a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) an adverse effect which any Bank
could reasonably deem material on the rights and remedies of the Banks under
this Agreement or any Note.

 

“Material Debt” means Debt (other than the Notes) of the Borrower and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in any individual case or in an aggregate principal or face amount
exceeding $10,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Borrower and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in any individual case or in the
aggregate $10,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Material Subsidiary” means any Subsidiary of the Borrower from time to time
having, as of the date of the consolidated balance sheet of the Borrower and its
Subsidiaries contained in the annual report on Form 10–K of the Borrower most
recently delivered to the Banks in compliance herewith, consolidated assets of
at least $25,000,000, as certified to the Banks by the Borrower on the date of
delivery of such annual report, each change in the designation of Material
Subsidiaries to become effective as of the date of such balance sheet.  Material
Subsidiaries in existence as of March 31, 2004 are listed on Schedule 2 hereto.

 

“Money Market Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

 

“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.01).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

 

“Money Market Quote Request” has the meaning set forth in Section 2.03(b).

 

9

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“New Bank” has the meaning assigned to such term in Section 2.18.

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning specified in Section 2.16.

 

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).

 

“Other Taxes” has the meaning set forth in Section 8.04.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.06.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Transaction” means a sale of accounts receivable or
other rights to payment in a transaction involving a true sale and commonly
referred to as a securitization transaction; provided that the aggregate
outstanding thereunder (i.e., advanced as the purchase price and not repaid from
collections) by the Borrower and its Consolidated Subsidiaries pursuant to all
such transactions shall at no time exceed $150,000,000.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the schedule attached hereto as Schedule 1.01(a).

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

 

“Prior Agreement” has the meaning specified in the Recitals hereto.

 

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

 

10

--------------------------------------------------------------------------------


 

“Reference Bank” means the CD Reference Bank or the Euro–Dollar Reference Bank,
as the context may require.

 

“Register” has the meaning set forth in Section 9.06.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

 

“Revolving Exposure” shall mean, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Loans (including Money Market
Loans) and its LC Exposure and Swingline Exposure at such time.

 

“Swingline Bank” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Exposure” means, at any time, the aggregate principal amounts of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Bank at
any time shall be its Applicable Percentage of the total Swingline Exposure at
such time.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Taxes” has the meaning set forth in Section 8.04.

 

“Termination Date” means June 9, 2010.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly–Owned Subsidiary” means any Subsidiary, all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower.

 

11

--------------------------------------------------------------------------------


 


SECTION 1.02.  ACCOUNTING TERMS AND DETERMINATIONS.  UNLESS OTHERWISE SPECIFIED
HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED HEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS
CONSISTENT (EXCEPT FOR CHANGES CONCURRED IN BY THE BORROWER’S INDEPENDENT PUBLIC
ACCOUNTANTS) WITH THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES DELIVERED TO THE BANKS PRIOR TO
THE EFFECTIVE DATE; PROVIDED THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE
AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT IN ARTICLE 5 TO ELIMINATE
THE EFFECT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES ON THE
OPERATION OF SUCH COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER
THAT THE REQUIRED BANKS WISH TO AMEND ARTICLE 5 FOR SUCH PURPOSE), THEN THE
BORROWER’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT IMMEDIATELY BEFORE THE
RELEVANT CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES BECAME EFFECTIVE,
UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER
SATISFACTORY TO THE BORROWER AND THE REQUIRED BANKS.


 


SECTION 1.03.  TYPES OF BORROWINGS.  THE TERM “BORROWING” DENOTES THE
AGGREGATION OF LOANS OF ONE OR MORE BANKS TO BE MADE TO THE BORROWER PURSUANT TO
ARTICLE 2 ON A SINGLE DATE AND FOR A SINGLE INTEREST PERIOD.  BORROWINGS ARE
CLASSIFIED FOR PURPOSES OF THIS AGREEMENT EITHER BY REFERENCE TO THE PRICING OF
LOANS COMPRISING SUCH BORROWING (E.G., A “FIXED RATE BORROWING” IS A EURO–DOLLAR
BORROWING, A CD BORROWING OR A MONEY MARKET BORROWING (EXCLUDING ANY SUCH
BORROWING CONSISTING OF MONEY MARKET LIBOR LOANS BEARING INTEREST AT THE BASE
RATE PURSUANT TO SECTION 8.01), AND A “EURO–DOLLAR BORROWING” IS A BORROWING
COMPRISED OF EURO–DOLLAR LOANS) OR BY REFERENCE TO THE PROVISIONS OF ARTICLE 2
UNDER WHICH PARTICIPATION THEREIN IS DETERMINED (I.E., A “COMMITTED BORROWING”
IS A BORROWING UNDER SECTION 2.01 IN WHICH ALL BANKS PARTICIPATE IN PROPORTION
TO THEIR COMMITMENTS, WHILE A “MONEY MARKET BORROWING” IS A BORROWING UNDER
SECTION 2.03 IN WHICH THE BANK PARTICIPANTS ARE DETERMINED ON THE BASIS OF THEIR
BIDS IN ACCORDANCE THEREWITH).

 


ARTICLE 2
THE CREDITS

 


SECTION 2.01.  COMMITMENTS TO LEND.  DURING THE REVOLVING CREDIT PERIOD, EACH
BANK SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
TO MAKE LOANS TO THE BORROWER PURSUANT TO THIS SECTION FROM TIME TO TIME IN
AMOUNTS SUCH THAT THE REVOLVING EXPOSURE OF A BANK SHALL NOT EXCEED SUCH BANK’S
COMMITMENT.  EACH BORROWING UNDER THIS SECTION SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $10,000,000 OR ANY LARGER MULTIPLE OF $1,000,000 (EXCEPT
THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT AVAILABLE IN ACCORDANCE
WITH SECTION 3.02(C)) AND SHALL BE MADE FROM THE SEVERAL BANKS IN ACCORDANCE
WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.  WITHIN THE FOREGOING LIMITS, THE
BORROWER MAY BORROW UNDER THIS SECTION, TO THE EXTENT PERMITTED BY SECTION 2.12,
PREPAY LOANS AND REBORROW AT ANY TIME DURING THE REVOLVING CREDIT PERIOD UNDER
THIS SECTION.


 


SECTION 2.02.  NOTICE OF COMMITTED BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE (A “NOTICE OF COMMITTED BORROWING”) NOT LATER THAN
10:30 A.M. (NEW YORK CITY TIME) ON (X) THE DATE OF EACH BASE RATE BORROWING,
(Y) THE SECOND DOMESTIC BUSINESS DAY BEFORE EACH CD BORROWING AND (Z) THE THIRD
EURO–DOLLAR BUSINESS DAY BEFORE EACH EURO–DOLLAR BORROWING, SPECIFYING:


 

(I)                                     THE DATE OF SUCH BORROWING, WHICH SHALL
BE A DOMESTIC BUSINESS DAY IN THE CASE OF A DOMESTIC BORROWING OR A EURO–DOLLAR
BUSINESS DAY IN THE CASE OF A EURO–DOLLAR BORROWING;

 

(II)                                  THE AGGREGATE AMOUNT OF SUCH BORROWING,
WHICH SHALL BE $10,000,000 OR A LARGER MULTIPLE OF $1,000,000 OR, IN THE CASE OF
A BASE RATE BORROWING ONLY, AN AMOUNT THAT IS REQUIRED

 

12

--------------------------------------------------------------------------------


 

TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.17(E) EXCEPT THAT ANY BORROWING MAY BE IN THE AGGREGATE AMOUNT
AVAILABLE IN ACCORDANCE WITH SECTION 3.02(C));

 

(III)                               WHETHER THE LOANS COMPRISING SUCH BORROWING
ARE TO BEAR INTEREST INITIALLY AT THE BASE RATE, A CD RATE OR A EURO–DOLLAR
RATE; AND

 

(IV)                              IN THE CASE OF A FIXED RATE BORROWING, THE
DURATION OF THE INITIAL INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE
PROVISIONS OF THE DEFINITION OF INTEREST PERIOD.

 


SECTION 2.03.  MONEY MARKET BORROWINGS.  (A) THE MONEY MARKET OPTION.  IN
ADDITION TO COMMITTED BORROWINGS PURSUANT TO SECTION 2.01, THE BORROWER MAY, AS
SET FORTH IN THIS SECTION, REQUEST THE BANKS DURING THE REVOLVING CREDIT PERIOD
TO MAKE OFFERS TO MAKE MONEY MARKET LOANS TO THE BORROWER.  THE BANKS MAY, BUT
SHALL HAVE NO OBLIGATION TO, MAKE SUCH OFFERS AND THE BORROWER MAY, BUT SHALL
HAVE NO OBLIGATION TO, ACCEPT ANY SUCH OFFERS IN THE MANNER SET FORTH IN THIS
SECTION.


 


(B)                                 MONEY MARKET QUOTE REQUEST.  WHEN THE
BORROWER WISHES TO REQUEST OFFERS TO MAKE MONEY MARKET LOANS UNDER THIS SECTION,
IT SHALL TRANSMIT TO THE ADMINISTRATIVE AGENT BY TELEX OR FACSIMILE TRANSMISSION
A REQUEST (A “MONEY MARKET QUOTE REQUEST”) SUBSTANTIALLY IN THE FORM OF
EXHIBIT B HERETO SO AS TO BE RECEIVED NOT LATER THAN 10:30 A.M. (NEW YORK CITY
TIME) ON (X) THE FIFTH EURO–DOLLAR BUSINESS DAY PRIOR TO THE DATE OF BORROWING
PROPOSED THEREIN, IN THE CASE OF A LIBOR AUCTION OR (Y) THE DOMESTIC BUSINESS
DAY NEXT PRECEDING THE DATE OF BORROWING PROPOSED THEREIN, IN THE CASE OF AN
ABSOLUTE RATE AUCTION (OR, IN EITHER CASE, SUCH OTHER TIME OR DATE AS THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL HAVE MUTUALLY AGREED AND SHALL HAVE
NOTIFIED TO THE BANKS NOT LATER THAN THE DATE OF THE MONEY MARKET QUOTE REQUEST
FOR THE FIRST LIBOR AUCTION OR ABSOLUTE RATE AUCTION FOR WHICH SUCH CHANGE IS TO
BE EFFECTIVE) SPECIFYING:


 

(I)                                     THE PROPOSED DATE OF BORROWING, WHICH
SHALL BE A EURO–DOLLAR BUSINESS DAY IN THE CASE OF A LIBOR AUCTION OR A DOMESTIC
BUSINESS DAY IN THE CASE OF AN ABSOLUTE RATE AUCTION,

 

(II)                                  THE AGGREGATE AMOUNT OF SUCH BORROWING,
WHICH SHALL BE $10,000,000 OR A LARGER MULTIPLE OF $1,000,000,

 

(III)                               THE DURATION OF THE INTEREST PERIOD
APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE DEFINITION OF INTEREST
PERIOD, AND

 

(IV)                              WHETHER THE MONEY MARKET QUOTES REQUESTED ARE
TO SET FORTH A MONEY MARKET MARGIN OR A MONEY MARKET ABSOLUTE RATE.

 

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  No Money Market Quote
Request shall be given within five Euro–Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request.

 


(C)                                  INVITATION FOR MONEY MARKET QUOTES. 
PROMPTLY UPON RECEIPT OF A MONEY MARKET QUOTE REQUEST, THE ADMINISTRATIVE AGENT
SHALL SEND TO THE BANKS BY FACSIMILE TRANSMISSION AN INVITATION FOR MONEY MARKET
QUOTES SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, WHICH SHALL CONSTITUTE AN
INVITATION BY THE BORROWER TO EACH BANK TO SUBMIT MONEY MARKET QUOTES OFFERING
TO MAKE THE MONEY MARKET LOANS TO WHICH SUCH MONEY MARKET QUOTE REQUEST RELATES
IN ACCORDANCE WITH THIS SECTION.


 


(D)                                 SUBMISSION AND CONTENTS OF MONEY MARKET
QUOTES.  (I) EACH BANK MAY SUBMIT A MONEY MARKET QUOTE CONTAINING AN OFFER OR
OFFERS TO MAKE MONEY MARKET LOANS IN RESPONSE TO ANY

 

13

--------------------------------------------------------------------------------


 


INVITATION FOR MONEY MARKET QUOTES.  EACH MONEY MARKET QUOTE MUST COMPLY WITH
THE REQUIREMENTS OF THIS SUBSECTION (D) AND MUST BE SUBMITTED TO THE
ADMINISTRATIVE AGENT BY FACSIMILE TRANSMISSION AT ITS OFFICES SPECIFIED IN OR
PURSUANT TO SECTION 9.01 NOT LATER THAN (X) 2:00 P.M. (NEW YORK CITY TIME) ON
THE FOURTH EURO–DOLLAR BUSINESS DAY PRIOR TO THE PROPOSED DATE OF BORROWING, IN
THE CASE OF A LIBOR AUCTION OR (Y) 9:30 A.M. (NEW YORK CITY TIME) ON THE
PROPOSED DATE OF BORROWING, IN THE CASE OF AN ABSOLUTE RATE AUCTION (OR, IN
EITHER CASE, SUCH OTHER TIME OR DATE AS THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL HAVE MUTUALLY AGREED AND SHALL HAVE NOTIFIED THE BANKS NOT LATER
THAN THE DATE OF THE MONEY MARKET QUOTE REQUEST FOR THE FIRST LIBOR AUCTION OR
ABSOLUTE RATE AUCTION FOR WHICH SUCH CHANGE IS TO BE EFFECTIVE); PROVIDED THAT
MONEY MARKET QUOTES SUBMITTED BY THE ADMINISTRATIVE AGENT (OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT) IN THE CAPACITY OF A BANK MAY BE SUBMITTED, AND MAY
ONLY BE SUBMITTED, IF THE ADMINISTRATIVE AGENT OR SUCH AFFILIATE NOTIFIES THE
BORROWER OF THE TERMS OF THE OFFER OR OFFERS CONTAINED THEREIN NOT LATER THAN
(X) ONE HOUR PRIOR TO THE DEADLINE FOR THE OTHER BANKS, IN THE CASE OF A LIBOR
AUCTION OR (Y) 15 MINUTES PRIOR TO THE DEADLINE FOR THE OTHER BANKS, IN THE CASE
OF AN ABSOLUTE RATE AUCTION.  SUBJECT TO ARTICLES 3 AND 6, ANY MONEY MARKET
QUOTE SO MADE SHALL BE IRREVOCABLE EXCEPT WITH THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT GIVEN ON THE INSTRUCTIONS OF THE BORROWER.


 

(II)                                  EACH MONEY MARKET QUOTE SHALL BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO AND SHALL IN ANY CASE SPECIFY:

 

(A)                              THE PROPOSED DATE OF BORROWING,

 

(B)                                THE PRINCIPAL AMOUNT OF THE MONEY MARKET LOAN
FOR WHICH EACH SUCH OFFER IS BEING MADE, WHICH PRINCIPAL AMOUNT (1) MAY BE
GREATER THAN OR LESS THAN THE COMMITMENT OF THE QUOTING BANK, (2) MUST BE
$5,000,000 OR A LARGER MULTIPLE OF $1,000,000, (3) MAY NOT EXCEED THE PRINCIPAL
AMOUNT OF MONEY MARKET LOANS FOR WHICH OFFERS WERE REQUESTED AND (4) MAY BE
SUBJECT TO AN AGGREGATE LIMITATION AS TO THE PRINCIPAL AMOUNT OF MONEY MARKET
LOANS FOR WHICH OFFERS BEING MADE BY SUCH QUOTING BANK MAY BE ACCEPTED,

 

(C)                                IN THE CASE OF A LIBOR AUCTION, THE MARGIN
ABOVE OR BELOW THE APPLICABLE LONDON INTERBANK OFFERED RATE (THE “MONEY MARKET
MARGIN”) OFFERED FOR EACH SUCH MONEY MARKET LOAN, EXPRESSED AS A PERCENTAGE
(SPECIFIED TO THE NEAREST 1/10,000TH OF 1%) TO BE ADDED TO OR SUBTRACTED FROM
SUCH OFFERED RATE,

 

(D)                               IN THE CASE OF AN ABSOLUTE RATE AUCTION, THE
RATE OF INTEREST PER ANNUM (SPECIFIED TO THE NEAREST 1/10,000TH OF 1%) (THE
“MONEY MARKET ABSOLUTE RATE”) OFFERED FOR EACH SUCH MONEY MARKET LOAN, AND

 

(E)                                 THE IDENTITY OF THE QUOTING BANK.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

(III)                               ANY MONEY MARKET QUOTE SHALL BE DISREGARDED
IF IT:

 

(A)                              IS NOT SUBSTANTIALLY IN CONFORMITY WITH
EXHIBIT D HERETO OR DOES NOT SPECIFY ALL OF THE INFORMATION REQUIRED BY
SUBSECTION (D)(II) ABOVE;

 

(B)                                CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR
LANGUAGE;

 

(C)                                PROPOSES TERMS OTHER THAN OR IN ADDITION TO
THOSE SET FORTH IN THE APPLICABLE INVITATION FOR MONEY MARKET QUOTES; OR

 

14

--------------------------------------------------------------------------------


 

(D)                               ARRIVES AFTER THE TIME SET FORTH IN
SUBSECTION (D)(I).

 


(E)                                  NOTICE TO BORROWER.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF THE TERMS (X) OF ANY MONEY MARKET
QUOTE SUBMITTED BY A BANK THAT IS IN ACCORDANCE WITH SUBSECTION (D) AND (Y) OF
ANY MONEY MARKET QUOTE THAT AMENDS, MODIFIES OR IS OTHERWISE INCONSISTENT WITH A
PREVIOUS MONEY MARKET QUOTE SUBMITTED BY SUCH BANK WITH RESPECT TO THE SAME
MONEY MARKET QUOTE REQUEST.  ANY SUCH SUBSEQUENT MONEY MARKET QUOTE SHALL BE
DISREGARDED BY THE ADMINISTRATIVE AGENT UNLESS SUCH SUBSEQUENT MONEY MARKET
QUOTE IS SUBMITTED SOLELY TO CORRECT A MANIFEST ERROR IN SUCH FORMER MONEY
MARKET QUOTE.  THE ADMINISTRATIVE AGENT’S NOTICE TO THE BORROWER SHALL SPECIFY
(A) THE AGGREGATE PRINCIPAL AMOUNT OF MONEY MARKET LOANS FOR WHICH OFFERS HAVE
BEEN RECEIVED FOR EACH INTEREST PERIOD SPECIFIED IN THE RELATED MONEY MARKET
QUOTE REQUEST, (B) THE RESPECTIVE PRINCIPAL AMOUNTS AND MONEY MARKET MARGINS OR
MONEY MARKET ABSOLUTE RATES, AS THE CASE MAY BE, SO OFFERED AND (C) IF
APPLICABLE, LIMITATIONS ON THE AGGREGATE PRINCIPAL AMOUNT OF MONEY MARKET LOANS
FOR WHICH OFFERS IN ANY SINGLE MONEY MARKET QUOTE MAY BE ACCEPTED.


 


(F)                                    ACCEPTANCE AND NOTICE BY BORROWER.  NOT
LATER THAN 10:30 A.M. (NEW YORK CITY TIME) ON (X) THE THIRD EURO–DOLLAR BUSINESS
DAY PRIOR TO THE PROPOSED DATE OF BORROWING, IN THE CASE OF A LIBOR AUCTION OR
(Y) THE PROPOSED DATE OF BORROWING, IN THE CASE OF AN ABSOLUTE RATE AUCTION (OR,
IN EITHER CASE, SUCH OTHER TIME OR DATE AS THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL HAVE MUTUALLY AGREED AND SHALL HAVE NOTIFIED TO THE BANKS NOT LATER
THAN THE DATE OF THE MONEY MARKET QUOTE REQUEST FOR THE FIRST LIBOR AUCTION OR
ABSOLUTE RATE AUCTION FOR WHICH SUCH CHANGE IS TO BE EFFECTIVE), THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OR NON–ACCEPTANCE OF THE
OFFERS SO NOTIFIED TO IT PURSUANT TO SUBSECTION (E).  IN THE CASE OF ACCEPTANCE,
SUCH NOTICE (A “NOTICE OF MONEY MARKET BORROWING”) SHALL SPECIFY THE AGGREGATE
PRINCIPAL AMOUNT OF OFFERS FOR EACH INTEREST PERIOD THAT ARE ACCEPTED.  THE
BORROWER MAY ACCEPT ANY MONEY MARKET QUOTE IN WHOLE OR IN PART; PROVIDED THAT:


 

(I)                                     THE AGGREGATE PRINCIPAL AMOUNT OF EACH
MONEY MARKET BORROWING MAY NOT EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE
RELATED MONEY MARKET QUOTE REQUEST;

 

(II)                                  THE PRINCIPAL AMOUNT OF EACH MONEY MARKET
BORROWING MUST BE $10,000,000 OR A LARGER MULTIPLE OF $1,000,000;

 

(III)                               ACCEPTANCE OF OFFERS MAY ONLY BE MADE ON THE
BASIS OF ASCENDING MONEY MARKET MARGINS OR MONEY MARKET ABSOLUTE RATES, AS THE
CASE MAY BE; AND

 

(IV)                              THE BORROWER MAY NOT ACCEPT ANY OFFER THAT IS
DESCRIBED IN SUBSECTION (D)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH THE
REQUIREMENTS OF THIS AGREEMENT.

 


(G)                                 ALLOCATION BY ADMINISTRATIVE AGENT.  IF
OFFERS ARE MADE BY TWO OR MORE BANKS WITH THE SAME MONEY MARKET MARGINS OR MONEY
MARKET ABSOLUTE RATES, AS THE CASE MAY BE, FOR A GREATER AGGREGATE PRINCIPAL
AMOUNT THAN THE AMOUNT IN RESPECT OF WHICH SUCH OFFERS ARE ACCEPTED FOR THE
RELATED INTEREST PERIOD, THE PRINCIPAL AMOUNT OF MONEY MARKET LOANS IN RESPECT
OF WHICH SUCH OFFERS ARE ACCEPTED SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT
AMONG SUCH BANKS AS NEARLY AS POSSIBLE (IN MULTIPLES OF $1,000,000, AS THE
ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE) IN PROPORTION TO THE AGGREGATE
PRINCIPAL AMOUNTS OF SUCH OFFERS.  DETERMINATIONS BY THE ADMINISTRATIVE AGENT OF
THE AMOUNTS OF MONEY MARKET LOANS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.


 


SECTION 2.04.  NOTICE TO BANKS:  FUNDING OF LOANS.  (A) UPON RECEIPT OF A NOTICE
OF BORROWING, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF THE
CONTENTS THEREOF AND OF SUCH BANK’S SHARE (IF ANY) OF SUCH BORROWING AND SUCH
NOTICE OF BORROWING SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.

 

15

--------------------------------------------------------------------------------


 


(B)                                 NOT LATER THAN 12:00 NOON (NEW YORK CITY
TIME) ON THE DATE OF EACH BORROWING, EACH BANK PARTICIPATING THEREIN SHALL MAKE
AVAILABLE ITS SHARE OF SUCH BORROWING, IN FEDERAL OR OTHER FUNDS IMMEDIATELY
AVAILABLE IN NEW YORK CITY, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED
TO IN SECTION 9.01; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN
SECTION 2.05.  UNLESS THE ADMINISTRATIVE AGENT DETERMINES THAT ANY APPLICABLE
CONDITION SPECIFIED IN ARTICLE 3 HAS NOT BEEN SATISFIED, THE ADMINISTRATIVE
AGENT WILL MAKE THE FUNDS SO RECEIVED FROM THE BANKS AVAILABLE TO THE BORROWER
AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS PROVIDED THAT A BASE RATE
BORROWING MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.17(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE
ISSUING BANK.


 


(C)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A BANK PRIOR TO THE DATE OF ANY BORROWING THAT SUCH BANK
WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH BANK’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH
SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SUBSECTION (B) OF THIS SECTION AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH BANK SHALL NOT HAVE SO
MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH BANK AND THE
BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.  IF
SUCH BANK SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT,
SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH BANK’S LOAN INCLUDED IN SUCH
BORROWING FOR PURPOSES OF THIS AGREEMENT.


 


SECTION 2.05.  SWINGLINE BORROWINGS.  (A) SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE SWINGLINE BANK AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE REVOLVING CREDIT PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $25,000,000
OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE TOTAL
COMMITMENTS; PROVIDED THAT THE SWINGLINE BANK SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)                                 SWINGLINE LOAN REQUESTS.  TO REQUEST A
SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 12:00 NOON, NEW
YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL
BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS
DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY ADVISE THE SWINGLINE BANK OF ANY SUCH NOTICE RECEIVED FROM THE
BORROWER.  THE SWINGLINE BANK SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE
BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER
WITH THE SWINGLINE BANK (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.17(E), BY
REMITTANCE TO THE APPLICABLE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON
THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  EACH SWINGLINE LOAN SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.


 


(C)                                  PARTICIPATIONS IN SWINGLINE LOANS.  THE
SWINGLINE BANK MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 10:30 A.M. (NEW YORK CITY TIME) ON ANY BUSINESS DAY REQUIRE THE BANKS TO
ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE
LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE
LOANS IN WHICH BANKS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE,
THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH BANK, SPECIFYING IN
SUCH NOTICE SUCH BANK’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. 
EACH BANK HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE
AS PROVIDED

 

16

--------------------------------------------------------------------------------


 


ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE
BANK, SUCH BANK’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
BANK ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH BANK SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.04 WITH RESPECT TO LOANS MADE BY SUCH BANK (AND
SECTION 2.04 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
BANKS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE BANKS.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE BANK. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE BANK FROM THE BORROWER (OR OTHER PARTY ON
BEHALF OF THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE BANK OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE BANKS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE BANK, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE BANK OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.06.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A) THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH BANK THE THEN UNPAID PRINCIPAL AMOUNT OF EACH COMMITTED LOAN ON THE
TERMINATION DATE, (II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK
THE THEN UNPAID PRINCIPAL AMOUNT OF EACH MONEY MARKET LOAN ON THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE TO SUCH LOAN AND (III) TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE SWINGLINE BANK THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH SWINGLINE LOAN ON THE EARLIER OF THE TERMINATION DATE AND THE FIRST DATE
AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR
MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE;
PROVIDED THAT ON EACH DATE THAT A COMMITTED LOANS OR MONEY MARKET LOAN IS MADE,
THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


 


(B)                                 EACH BANK SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE
BORROWER TO SUCH BANK RESULTING FROM EACH LOAN MADE BY SUCH BANK, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH BANK FROM TIME TO
TIME HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH BORROWING MADE
HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH BANK HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE BANKS AND
EACH BANK’S SHARE THEREOF.


 


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY BANK OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


(E)                                  ANY BANK MAY REQUEST THAT LOANS MADE BY IT
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH BANK A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH
BANK (OR, IF REQUESTED BY SUCH BANK, TO SUCH BANK AND ITS REGISTERED ASSIGNS)
AND IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.06) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 


SECTION 2.07.  MATURITY OF LOANS.  (A) EACH COMMITTED LOAN SHALL MATURE, AND THE
PRINCIPAL AMOUNT THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST
ACCRUED THEREON), ON THE TERMINATION DATE.


 


(B)                                 EACH MONEY MARKET LOAN SHALL MATURE, AND THE
PRINCIPAL AMOUNT THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST
ACCRUED THEREON), ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(C)                                  EACH SWINGLINE LOAN SHALL MATURE, AND THE
PRINCIPAL AMOUNT THEREOF SHALL BE DUE AND PAYABLE (TOGETHER WITH INTEREST
ACCRUED THEREON) AS PROVIDED IN SECTION 2.06(A)(III) AND SECTION 2.08.


 


SECTION 2.08.  INTEREST RATES.  (A) EACH BASE RATE LOAN (INCLUDING EACH
SWINGLINE LOAN, WHICH MAY ONLY ACCRUE INTEREST UNDER THE TERMS OF THIS CLAUSE
(A)) SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH
DAY FROM THE DATE SUCH LOAN IS MADE UNTIL IT BECOMES DUE, AT A RATE PER ANNUM
EQUAL TO THE BASE RATE FOR SUCH DAY PLUS THE BASE MARGIN.  SUCH INTEREST SHALL
BE PAYABLE QUARTERLY IN ARREARS ON EACH QUARTERLY PAYMENT DATE AND ON THE
TERMINATION DATE AND, WITH RESPECT TO THE PRINCIPAL AMOUNT OF ANY BASE RATE LOAN
THAT IS PREPAID OR CONVERTED TO A CD LOAN OR EURO–DOLLAR LOAN, ON THE DATE OF
SUCH PREPAYMENT OR CONVERSION; PROVIDED THAT INTEREST ON SWINGLINE LOANS SHALL
BE DUE AND PAYABLE ON THE DAY THAT SUCH SWINGLINE LOAN IS REQUIRED TO BE
REPAID.  ANY OVERDUE PRINCIPAL OF OR INTEREST ON ANY BASE RATE LOAN SHALL BEAR
INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL
TO THE SUM OF 2% PLUS THE RATE OTHERWISE APPLICABLE TO BASE RATE LOANS FOR SUCH
DAY.


 


(B)                                 EACH CD LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST PERIOD
APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE CD MARGIN FOR
SUCH DAY PLUS THE ADJUSTED CD RATE APPLICABLE TO SUCH INTEREST PERIOD; PROVIDED
THAT IF ANY CD LOAN SHALL, AS A RESULT OF CLAUSE (2)(B) OF THE DEFINITION OF
INTEREST PERIOD, HAVE AN INTEREST PERIOD OF LESS THAN 30 DAYS, SUCH CD LOAN
SHALL BEAR INTEREST DURING SUCH INTEREST PERIOD AT THE RATE APPLICABLE TO BASE
RATE LOANS DURING SUCH PERIOD.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST
PERIOD ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN 90
DAYS, AT INTERVALS OF 90 DAYS AFTER THE FIRST DAY THEREOF AND, WITH RESPECT TO
THE PRINCIPAL AMOUNT OF ANY CD LOAN THAT IS PREPAID OR CONVERTED TO A BASE RATE
LOAN OR EURO–DOLLAR LOAN, ON THE DATE OF SUCH PREPAYMENT OR CONVERSION.  ANY
OVERDUE PRINCIPAL OF OR INTEREST ON ANY CD LOAN SHALL BEAR INTEREST, PAYABLE ON
DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS
THE HIGHER OF (I) THE SUM OF THE CD MARGIN FOR SUCH DAY PLUS THE ADJUSTED CD
RATE APPLICABLE TO SUCH LOAN ON THE DAY BEFORE SUCH PAYMENT WAS DUE AND (II) THE
RATE APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.

 

18

--------------------------------------------------------------------------------


 

The “Adjusted CD Rate” applicable to any Interest Period means a rate per annum
determined pursuant to the following formula:

 

ACDR =

[       CDBR      ]*

 

[------------------]    + AR

 

[1.00   –   DRP]

 

ACDR = Adjusted CD Rate

CDBR = CD Base Rate

DRP = Domestic Reserve Percentage

AR = Assessment Rate

 

--------------------------------------------------------------------------------

*The amount in brackets being rounded upward, if necessary, to the next higher
1/100 of l%

 

The “CD Base Rate” applicable to any Interest Period is the rate of interest
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the prevailing rates per annum bid
at 10:00 A.M. (New York City time) (or as soon thereafter as practicable) on the
first day of such Interest Period by two or more New York certificate of deposit
dealers of recognized standing for the purchase at face value from the CD
Reference Bank of its certificates of deposit in an amount comparable to the
principal amount of the CD Loan of such CD Reference Bank to which such Interest
Period applies and having a maturity comparable to such Interest Period.

 

“Domestic Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, supplemental or
emergency reserves) for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of new non–personal
time deposits in dollars in New York City having a maturity comparable to the
related Interest Period and in an amount of $100,000 or more.  The Adjusted CD
Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic Reserve Percentage.

 


“ASSESSMENT RATE” MEANS FOR ANY DAY THE ANNUAL ASSESSMENT RATE IN EFFECT ON SUCH
DAY WHICH IS PAYABLE BY A MEMBER OF THE BANK INSURANCE FUND CLASSIFIED AS
ADEQUATELY CAPITALIZED AND WITHIN SUPERVISORY SUBGROUP ”A” (OR A COMPARABLE
SUCCESSOR ASSESSMENT RISK CLASSIFICATION) WITHIN THE MEANING OF 12 C.F.R.
§ 327.4(A) (OR ANY SUCCESSOR PROVISION) TO THE FEDERAL DEPOSIT INSURANCE
CORPORATION (OR ANY SUCCESSOR) FOR SUCH CORPORATION’S (OR SUCH SUCCESSOR’S)
INSURING TIME DEPOSITS AT OFFICES OF SUCH INSTITUTION IN THE UNITED STATES.  THE
ADJUSTED CD RATE SHALL BE ADJUSTED AUTOMATICALLY ON AND AS OF THE EFFECTIVE DATE
OF ANY CHANGE IN THE ASSESSMENT RATE.


 


(C)                                  EACH EURO–DOLLAR LOAN SHALL BEAR INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST
PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE
EURO–DOLLAR MARGIN FOR SUCH DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE
APPLICABLE TO SUCH INTEREST PERIOD.  SUCH INTEREST SHALL BE PAYABLE FOR EACH
INTEREST PERIOD ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER
THAN THREE MONTHS, AT INTERVALS OF THREE MONTHS AFTER THE FIRST DAY THEREOF AND,
WITH RESPECT TO THE PRINCIPAL AMOUNT OF ANY EURO–DOLLAR LOAN OR CD LOAN THAT IS
PREPAID OR CONVERTED TO A BASE RATE LOAN, ON THE DATE OF SUCH PREPAYMENT OR
CONVERSION.


 

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%)

 

19

--------------------------------------------------------------------------------


 

by dividing (i) the applicable London Interbank Offered Rate by (ii) 1.00 minus
the Euro–Dollar Reserve Percentage.

 

The “London Interbank Offered Rate” means, with respect to any Euro–Dollar
Borrowing for any Interest Period, the rate appearing on Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Euro–Dollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “London Interbank Offered Rate” with respect to such
Euro–Dollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of JPMorgan Chase Bank in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Euro–Dollar Business Days prior to the commencement of such
Interest Period.

 

“Euro–Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro–Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non–United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro–Dollar
Reserve Percentage.

 


(D)                                 ANY OVERDUE PRINCIPAL OF OR INTEREST ON ANY
EURO–DOLLAR LOAN SHALL BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID
AT A RATE PER ANNUM EQUAL TO THE HIGHER OF (I) THE SUM OF 2% PLUS THE
EURO–DOLLAR MARGIN FOR SUCH DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE
APPLICABLE TO SUCH LOAN ON THE DAY BEFORE SUCH PAYMENT WAS DUE AND (II) THE SUM
OF 2% PLUS THE EURO–DOLLAR MARGIN FOR SUCH DAY PLUS THE QUOTIENT OBTAINED
(ROUNDED UPWARD, IF NECESSARY, TO THE NEXT HIGHER 1/100 OF 1%) BY DIVIDING
(X) THE AVERAGE (ROUNDED UPWARD, IF NECESSARY, TO THE NEXT HIGHER 1/16 OF 1%) OF
THE RESPECTIVE RATES PER ANNUM AT WHICH ONE DAY (OR, IF SUCH AMOUNT DUE REMAINS
UNPAID MORE THAN THREE EURO–DOLLAR BUSINESS DAYS, THEN FOR SUCH OTHER PERIOD OF
TIME NOT LONGER THAN THREE MONTHS AS THE ADMINISTRATIVE AGENT MAY SELECT)
DEPOSITS IN DOLLARS IN AN AMOUNT APPROXIMATELY EQUAL TO SUCH OVERDUE PAYMENT DUE
TO THE EURO–DOLLAR REFERENCE BANK ARE OFFERED TO THE EURO–DOLLAR REFERENCE BANK
IN THE LONDON INTERBANK MARKET FOR THE APPLICABLE PERIOD DETERMINED AS PROVIDED
ABOVE BY (Y) 1.00 MINUS THE EURO–DOLLAR RESERVE PERCENTAGE (OR, IF THE
CIRCUMSTANCES DESCRIBED IN CLAUSE (A) OR (B) OF SECTION 8.01 SHALL EXIST, AT A
RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE APPLICABLE TO BASE RATE
LOANS FOR SUCH DAY).


 


(E)                                  SUBJECT TO SECTION 8.01, EACH MONEY MARKET
LIBOR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR
THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF
THE LONDON INTERBANK OFFERED RATE FOR SUCH INTEREST PERIOD (DETERMINED IN
ACCORDANCE WITH SECTION 2.08(C) AS IF THE RELATED MONEY MARKET LIBOR BORROWING
WERE A COMMITTED EURO–DOLLAR BORROWING) PLUS (OR MINUS) THE MONEY MARKET MARGIN
QUOTED BY THE BANK MAKING SUCH LOAN IN ACCORDANCE WITH SECTION 2.03.  EACH MONEY
MARKET ABSOLUTE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE PER ANNUM
EQUAL TO THE MONEY MARKET ABSOLUTE RATE QUOTED BY THE BANK MAKING SUCH LOAN IN
ACCORDANCE WITH SECTION 2.03.  SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST
PERIOD ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN THREE
MONTHS, AT INTERVALS OF THREE MONTHS AFTER THE FIRST DAY THEREOF.  ANY

 

20

--------------------------------------------------------------------------------


 


OVERDUE PRINCIPAL OF OR INTEREST ON ANY MONEY MARKET LOAN SHALL BEAR INTEREST,
PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM
OF 2% PLUS THE BASE RATE FOR SUCH DAY.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL DETERMINE
EACH INTEREST RATE APPLICABLE TO THE LOANS HEREUNDER.  THE ADMINISTRATIVE AGENT
SHALL GIVE PROMPT NOTICE TO THE BORROWER AND THE PARTICIPATING BANKS OF EACH
RATE OF INTEREST SO DETERMINED, AND ITS DETERMINATION THEREOF SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.09.  FEES.  (A) THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE BANKS RATABLY A FACILITY FEE AT THE FACILITY FEE RATE
(DETERMINED DAILY IN ACCORDANCE WITH THE PRICING SCHEDULE).  SUCH FACILITY FEE
SHALL ACCRUE (I) FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE
OF TERMINATION OF THE COMMITMENTS IN THEIR ENTIRETY, ON THE DAILY AGGREGATE
AMOUNT OF THE COMMITMENTS (WHETHER USED OR UNUSED) AND (II) FROM AND INCLUDING
SUCH DATE OF TERMINATION TO BUT EXCLUDING THE DATE THE REVOLVING EXPOSURE SHALL
BE REPAID OR NO LONGER OUTSTANDING, ON THE DAILY AGGREGATE OUTSTANDING AMOUNT OF
THE REVOLVING EXPOSURE.  ACCRUED FEES UNDER THIS SUBSECTION SHALL BE PAYABLE
QUARTERLY IN ARREARS ON EACH QUARTERLY PAYMENT DATE AND ON THE DATE OF
TERMINATION OF THE COMMITMENTS IN THEIR ENTIRETY (AND, IF LATER, THE DATE THE
REVOLVING EXPOSURE SHALL BE REPAID OR NO LONER OUTSTANDING).


 


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
EURO–DOLLAR MARGIN ON THE AVERAGE DAILY AMOUNT OF SUCH BANK’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH BANK’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH BANK CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO EACH ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 1/8 % PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) ATTRIBUTABLE TO THE LETTERS OF CREDIT ISSUES BY
EACH SUCH ISSUING BANK DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE
TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE
DATE ON WHICH THERE CEASES TO BE ANY SUCH LC EXPOSURE, AS WELL AS EACH ISSUING
BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. 
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE
THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON
THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE
DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER
FEES PAYABLE TO AN ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE
WITHIN 10 DAYS AFTER DEMAND.


 


(C)                                  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE APPLICABLE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR
DISTRIBUTION, IN THE CASE OF FACILITY FEES AND PARTICIPATION FEES, TO THE BANKS.


 


SECTION 2.10.  OPTIONAL TERMINATION OR REDUCTION OF COMMITMENTS.  DURING THE
REVOLVING CREDIT PERIOD, THE BORROWER MAY, UPON AT LEAST THREE DOMESTIC BUSINESS
DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, (I) TERMINATE THE COMMITMENTS AT ANY
TIME, IF NO LOANS OR LETTERS OF CREDIT ARE OUTSTANDING AT SUCH TIME OR
(II) RATABLY REDUCE FROM TIME TO TIME BY AN AGGREGATE AMOUNT OF $10,000,000 OR A
LARGER MULTIPLE OF $1,000,000, THE AGGREGATE AMOUNT OF THE COMMITMENTS IN EXCESS
OF THE AGGREGATE OUTSTANDING REVOLVING EXPOSURE.  PROMPTLY AFTER RECEIVING A
NOTICE PURSUANT TO THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
BANK OF THE CONTENTS THEREOF.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.

 

21

--------------------------------------------------------------------------------


 


SECTION 2.11.  MANDATORY TERMINATION OF COMMITMENTS.  THE COMMITMENTS SHALL
TERMINATE ON THE TERMINATION DATE AND ANY LOANS THEN OUTSTANDING (TOGETHER WITH
ACCRUED INTEREST THEREON) SHALL BE DUE AND PAYABLE ON SUCH DATE.


 


SECTION 2.12.  OPTIONAL PREPAYMENTS.  (A) SUBJECT IN THE CASE OF FIXED RATE
LOANS TO SECTION 2.14, THE BORROWER MAY (I) UPON AT LEAST ONE DOMESTIC BUSINESS
DAY’S NOTICE TO THE ADMINISTRATIVE AGENT, PREPAY ANY GROUP OF DOMESTIC LOANS (OR
ANY MONEY MARKET BORROWING BEARING INTEREST AT THE BASE RATE PURSUANT TO
SECTION 8.01 BUT NOT INCLUDING SWINGLINE LOANS UNDER THIS SENTENCE), OR
(II) UPON AT LEAST THREE EURO–DOLLAR BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, PREPAY ANY GROUP OF EURO–DOLLAR LOANS, IN EACH CASE IN WHOLE AT ANY TIME,
OR FROM TIME TO TIME IN PART IN AMOUNTS AGGREGATING $10,000,000 OR ANY LARGER
MULTIPLE OF $1,000,000, BY PAYING THE PRINCIPAL AMOUNT TO BE PREPAID TOGETHER
WITH INTEREST ACCRUED THEREON TO THE DATE OF PREPAYMENT.  EACH SUCH OPTIONAL
PREPAYMENT SHALL BE APPLIED TO PREPAY RATABLY THE LOANS OF THE SEVERAL BANKS
INCLUDED IN SUCH GROUP OF LOANS (OR SUCH MONEY MARKET BORROWING).  BY NOTICE
GIVEN NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DATE OF PREPAYMENT,
THE BORROWER MAY PREPAY ANY SWINGLINE LOAN IN WHOLE AT ANY TIME, OR FROM TIME TO
TIME IN PART IN AMOUNTS AGGREGATING $500,000 OR ANY LARGER MULTIPLE OF $100,000,
BY PAYING THE PRINCIPAL AMOUNT TO BE PREPAID TOGETHER WITH INTEREST ACCRUED
THEREON TO THE DATE OF PREPAYMENT.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 2.12(A), THE
BORROWER MAY NOT PREPAY ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY MONEY
MARKET LOAN PRIOR TO THE MATURITY THEREOF.


 


(C)                                  UPON RECEIPT OF A NOTICE OF PREPAYMENT
PURSUANT TO THIS SECTION, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S RATABLE SHARE (IF ANY) OF SUCH
PREPAYMENT AND SUCH NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


 


SECTION 2.13.  GENERAL PROVISIONS AS TO PAYMENTS.  (A) THE BORROWER SHALL MAKE
EACH PAYMENT HEREUNDER (WHETHER OF PRINCIPAL OF, INTEREST FEES, REIMBURSEMENT OF
ALL LC DISBURSEMENTS AND AMOUNTS PAYABLE UNDER ARTICLE 8), NOT LATER THAN
12:00 NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN FEDERAL OR OTHER FUNDS
IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO (UNLESS OTHERWISE PROVIDED HEREIN)
THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 9.01 AND WITHOUT
REDUCTION BY REASON OF ANY SET–OFF OR COUNTERCLAIM.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY DISTRIBUTE TO THE PARTIES ENTITLED THERETO ITS RATABLE SHARE OF
EACH SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
BANKS OR THE APPLICABLE ISSUING BANK.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE DOMESTIC LOANS OR OF FEES SHALL BE DUE ON A DAY WHICH IS NOT A
DOMESTIC BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING DOMESTIC BUSINESS DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE EURO–DOLLAR LOANS OR MONEY MARKET LIBOR LOANS SHALL BE DUE ON A
DAY WHICH IS NOT A EURO–DOLLAR BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING EURO–DOLLAR BUSINESS DAY UNLESS SUCH
EURO–DOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE THE DATE
FOR PAYMENT THEREOF SHALL BE THE NEXT PRECEDING EURO–DOLLAR BUSINESS DAY. 
WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE MONEY MARKET ABSOLUTE
RATE LOANS SHALL BE DUE ON A DAY WHICH IS NOT A EURO–DOLLAR BUSINESS DAY, THE
DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING EURO–DOLLAR
BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION
OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME.


 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE BANKS OR AN ISSUING BANK HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH BANK OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH BANK OR THE APPLICABLE
ISSUING BANK, AS APPLICABLE.  IF AND TO THE EXTENT THAT THE BORROWER SHALL NOT
HAVE SO MADE SUCH

 

22

--------------------------------------------------------------------------------


 


PAYMENT, EACH BANK AND EACH ISSUING BANK SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO IT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED UNTIL THE DATE
SUCH BANK OR ISSUING BANK, AS APPLICABLE, REPAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


SECTION 2.14.  FUNDING LOSSES.  IF THE BORROWER MAKES ANY PAYMENT OF PRINCIPAL
WITH RESPECT TO ANY FIXED RATE LOAN OR ANY FIXED RATE LOAN IS CONVERTED TO A
DIFFERENT TYPE OF LOAN (WHETHER SUCH PAYMENT OR CONVERSION IS PURSUANT TO
ARTICLE 2, 6 OR 8 OR OTHERWISE) ON ANY DAY OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO, OR THE LAST DAY OF AN APPLICABLE PERIOD
FIXED PURSUANT TO SECTION 2.08(D), OR IF THE BORROWER FAILS TO BORROW, PREPAY,
CONVERT OR CONTINUE ANY FIXED RATE LOAN AFTER NOTICE HAS BEEN GIVEN TO ANY BANK
IN ACCORDANCE WITH SECTION 2.04(A), 2.12(C) OR 2.16(C), THE BORROWER SHALL
REIMBURSE EACH BANK WITHIN 15 DAYS AFTER DEMAND FOR ANY RESULTING LOSS OR
EXPENSE INCURRED BY IT (OR BY AN EXISTING OR PROSPECTIVE PARTICIPANT IN THE
RELATED LOAN), INCLUDING (WITHOUT LIMITATION) ANY LOSS INCURRED IN OBTAINING,
LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, BUT EXCLUDING LOSS OF
MARGIN FOR THE PERIOD AFTER SUCH PAYMENT OR CONVERSION OR FAILURE TO BORROW,
PREPAY, CONVERT OR CONTINUE; PROVIDED THAT SUCH BANK SHALL HAVE DELIVERED TO THE
BORROWER A CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS OR EXPENSE, ALONG WITH SUCH
SUPPLEMENTAL INFORMATION AS THE BORROWER MAY REASONABLY REQUEST, WHICH
CERTIFICATE SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.15.  COMPUTATION OF INTEREST AND FEES.  INTEREST BASED ON THE PRIME
RATE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS
IN A LEAP YEAR) AND PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  ALL OTHER INTEREST AND FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


SECTION 2.16.  METHOD OF ELECTING INTEREST RATES.  (A) THE LOANS INCLUDED IN
EACH COMMITTED BORROWING SHALL BEAR INTEREST INITIALLY AT THE TYPE OF RATE
SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF COMMITTED BORROWING. 
THEREAFTER, THE BORROWER MAY FROM TIME TO TIME ELECT TO CHANGE OR CONTINUE THE
TYPE OF INTEREST RATE BORNE BY EACH GROUP OF LOANS (SUBJECT TO
SECTION 2.16(D) AND THE PROVISIONS OF ARTICLE 8), AS FOLLOWS:


 

(I)                                     IF SUCH LOANS ARE BASE RATE LOANS, THE
BORROWER MAY ELECT TO CONVERT SUCH LOANS TO CD LOANS AS OF ANY DOMESTIC BUSINESS
DAY OR TO EURO–DOLLAR LOANS AS OF ANY EURO–DOLLAR BUSINESS DAY; AND

 

(II)                                  IF SUCH LOANS ARE CD LOANS, THE BORROWER
MAY ELECT TO CONVERT SUCH LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC BUSINESS
DAY, OR CONVERT SUCH LOANS TO EURO–DOLLAR LOANS AS OF ANY EURO–DOLLAR BUSINESS
DAY OR CONTINUE SUCH LOANS AS CD LOANS, AS OF THE END OF ANY INTEREST PERIOD
APPLICABLE THERETO, FOR AN ADDITIONAL INTEREST PERIOD, SUBJECT TO SECTION 2.14
IF ANY SUCH CONVERSION IS EFFECTIVE ON ANY DAY OTHER THAN THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE TO SUCH LOANS; AND

 

(III)                               IF SUCH LOANS ARE EURO–DOLLAR LOANS, THE
BORROWER MAY ELECT TO CONVERT SUCH LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC
BUSINESS DAY, OR CONVERT SUCH LOANS TO CD LOANS AS OF ANY EURO–DOLLAR BUSINESS
DAY OR MAY ELECT TO CONTINUE SUCH LOANS AS EURO–DOLLAR LOANS, AS OF THE END OF
ANY INTEREST PERIOD APPLICABLE THERETO, FOR AN ADDITIONAL INTEREST PERIOD,
SUBJECT TO SECTION 2.14 IF ANY SUCH CONVERSION IS EFFECTIVE ON ANY DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOANS.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time):  (A) in the case of conversion to or continuation of a Euro–Dollar
Loan, on the third Euro–Dollar Business Day before the conversion or

 

23

--------------------------------------------------------------------------------


 

continuation selected in such notice is to be effective; (B) in the case of
conversion to or continuation of a CD Rate Loan, on the second Domestic Business
Day before such conversion or continuation is to be effective; and (C)  in the
case of conversion to a Base Rate Loan, on the Domestic Business Day of the
conversion.  A Notice of Interest Rate Election may, if it so specifies, apply
to only a portion of the aggregate principal amount of the relevant Group of
Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such Notice applies, and the
remaining portion to which it does not apply, are each at least $10,000,000
(unless such portion is comprised of Base Rate Loans).  If no such notice is
timely received before the end of an Interest Period for any Group of
Euro–Dollar Loans, the Borrower shall be deemed to have elected that such Group
of Loans be converted to Base Rate Loans at the end of such Interest Period.

 


(B)                                 EACH NOTICE OF INTEREST RATE ELECTION SHALL
SPECIFY:


 

(I)                                     THE GROUP OF LOANS (OR PORTION THEREOF)
TO WHICH SUCH NOTICE APPLIES;

 

(II)                                  THE DATE ON WHICH THE CONVERSION OR
CONTINUATION SELECTED IN SUCH NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH
THE APPLICABLE CLAUSE OF SECTION 2.16(A);

 

(III)                               IF THE LOANS COMPRISING SUCH GROUP ARE TO BE
CONVERTED, THE NEW TYPE OF LOANS AND, IF THE LOANS RESULTING FROM SUCH
CONVERSION ARE TO BE CD LOANS OR EURO–DOLLAR LOANS, THE DURATION OF THE NEXT
SUCCEEDING INTEREST PERIOD APPLICABLE THERETO; AND

 

(IV)                              IF SUCH LOANS ARE TO BE CONTINUED AS CD LOANS
OR EURO–DOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH
ADDITIONAL INTEREST PERIOD.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 


(C)                                  PROMPTLY AFTER RECEIVING A NOTICE OF
INTEREST RATE ELECTION FROM THE BORROWER PURSUANT TO SECTION 2.15(A), THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH BANK OF THE CONTENTS THEREOF AND SUCH
NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


 


(D)                                 THE BORROWER SHALL NOT BE ENTITLED TO ELECT
TO CONVERT ANY COMMITTED LOANS TO, OR CONTINUE ANY COMMITTED LOANS FOR AN
ADDITIONAL INTEREST PERIOD AS, CD LOANS OR EURO–DOLLAR LOANS IF (I) THE
AGGREGATE PRINCIPAL AMOUNT OF ANY GROUP OF CD LOANS OR EURO–DOLLAR LOANS CREATED
OR CONTINUED AS A RESULT OF SUCH ELECTION WOULD BE LESS THAN $10,000,000 OR
(II) A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING WHEN THE BORROWER DELIVERS
NOTICE OF SUCH ELECTION TO THE ADMINISTRATIVE AGENT.


 


(E)                                  IF ANY COMMITTED LOAN IS CONVERTED TO A
DIFFERENT TYPE OF LOAN, THE BORROWER SHALL PAY, ON THE DATE OF SUCH CONVERSION,
THE INTEREST ACCRUED TO SUCH DATE ON THE PRINCIPAL AMOUNT BEING CONVERTED.


 


(F)                                    THIS SECTION SHALL NOT APPLY TO SWINGLINE
LOANS.  SWINGLINE LOANS SHALL ACCRUE INTEREST AS BASE RATE LOANS AND THE
BORROWER MAY NOT AT ANY TIME ELECT TO CHANGE THE TYPE OF INTEREST RATE BORNE BY
THE SWINGLINE LOANS.


 


SECTION 2.17.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE APPLICABLE ISSUING BANK, AT ANY TIME AND FROM TIME
TO TIME DURING THE REVOLVING CREDIT PERIOD.

 

24

--------------------------------------------------------------------------------


 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE
ISSUING BANK) TO THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT
(REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND
SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE
A DOMESTIC BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE APPLICABLE ISSUING BANK IN CONNECTION WITH ANY
REQUEST FOR A LETTER OF CREDIT, THE BORROWER ALSO SHALL SUBMIT A LETTER OF
CREDIT APPLICATION ON THE APPLICABLE ISSUING BANK’S STANDARD FORM (WITH SUCH
CHANGES THERETO AS MAY BE ACCEPTABLE TO THE APPLICABLE ISSUING BANK AND THE
BORROWER).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY
THE BORROWER WITH, THE APPLICABLE ISSUING BANK RELATING TO ANY LETTER OF CREDIT,
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.  A LETTER OF CREDIT
SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $50,000,000
AND (II) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE TOTAL COMMITMENTS.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE NO LATER THAN THE DATE THAT IS FIVE DOMESTIC BUSINESS DAYS PRIOR TO
THE TERMINATION DATE.


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF,
OR WITH RESPECT TO THE LETTERS OF CREDIT OUTSTANDING ON THE EFFECTIVE DATE, AS
OF THE EFFECTIVE DATE) AND WITHOUT ANY FURTHER ACTION ON THE PART OF ANY ISSUING
BANK OR THE BANKS, EACH ISSUING BANK HEREBY GRANTS TO EACH BANK, AND EACH BANK
HEREBY ACQUIRES FROM EACH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT
EQUAL TO SUCH BANK’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO
BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH BANK HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH ISSUING BANK, SUCH BANK’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER
FOR ANY REASON.  EACH BANK ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF AN ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME ON THE
DOMESTIC BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES
SUCH NOTICE; PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO
BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.02 OR
SECTION 2.05(B) THAT SUCH PAYMENT BE FINANCED WITH A BASE RATE

 

25

--------------------------------------------------------------------------------


 


BORROWING (INCLUDING A SWINGLINE LOAN) IN AN EQUIVALENT AMOUNT AND, TO THE
EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING BASE RATE BORROWING.  IF THE BORROWER
FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
BANK OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER
IN RESPECT THEREOF AND SUCH BANK’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH BANK SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.04 WITH RESPECT TO LOANS MADE BY SUCH
BANK (AND SECTION 2.04 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS
OF THE BANKS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE APPLICABLE
ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE BANKS.  PROMPTLY FOLLOWING
RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO
THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT BANKS HAVE MADE PAYMENTS PURSUANT
TO THIS PARAGRAPH TO REIMBURSE THE APPLICABLE ISSUING BANK, THEN TO SUCH BANKS
AND THE APPLICABLE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE
BY A BANK PURSUANT TO THIS PARAGRAPH TO REIMBURSE AN ISSUING BANK FOR ANY
LC DISBURSEMENT (OTHER THAN THE FUNDING OF BASE RATE BORROWING AS CONTEMPLATED
ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL, SUBJECT TO THE FOLLOWING SENTENCE, BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF
(I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS
AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT, (III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE BANKS NOR ANY ISSUING BANK, NOR ANY OF
THEIR INDEMNITEES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF AN
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DAMAGES (BUT
EXCLUDING CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY
THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER
THAT ARE CAUSED BY OR ATTRIBUTABLE TO AN ISSUING BANK’S FAILURE TO EXERCISE CARE
WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF AN
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), EACH
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, AN
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, UNLESS THE
APPLICABLE ISSUING BANK HAS NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO
ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT
COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.

 

26

--------------------------------------------------------------------------------


 


(G)                                 DISBURSEMENT PROCEDURES.  EACH ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER EACH ONE OF ITS LETTERS OF CREDIT.  EACH
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER OF
A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IT HAS ISSUED AND WHETHER IT HAS
MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE APPLICABLE ISSUING BANK AND THE BANKS WITH RESPECT
TO ANY SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST.  IF AN ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER
REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO BASE
RATE BORROWINGS; PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH
LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN THE
LAST SENTENCE OF SECTION 2.08(A) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY BANK PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE APPLICABLE ISSUING BANK SHALL BE
FOR THE ACCOUNT OF SUCH BANK TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF AN ISSUING BANK.  ANY
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BANKS OF ANY SUCH
REPLACEMENT OF AN ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO THIS SECTION 2.17 AND ARTICLE 8. FROM AND
AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER
THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO INCLUDE
SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL
PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF
AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO
AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK
UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO
SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE DOMESTIC BUSINESS DAY THAT THE
BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED BANKS
(OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, BANKS WITH LC EXPOSURE
REPRESENTING GREATER THAN 51% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE BANKS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS
OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF ARTICLE 6.  EACH SUCH
DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST
EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT
THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S
RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANKS FOR LC DISBURSEMENTS WHICH HAVE NOT BEEN REIMBURSED AND, TO THE EXTENT NOT
SO APPLIED, SHALL BE HELD FOR THE

 

27

--------------------------------------------------------------------------------


 


SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE
LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED
(BUT SUBJECT TO THE CONSENT OF THE REQUIRED BANKS), BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER IS REQUIRED
TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE
OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE DOMESTIC BUSINESS DAYS AFTER ALL
EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


SECTION 2.18.  INCREASE OF COMMITMENTS.  BY WRITTEN NOTICE SENT TO THE
ADMINISTRATIVE AGENT (WHICH THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE
TO THE BANKS), THE BORROWER MAY REQUEST FROM TIME TO TIME AN INCREASE OF THE
AGGREGATE AMOUNT OF THE COMMITMENTS BY AN AGGREGATE AMOUNT EQUAL TO ANY INTEGRAL
MULTIPLE OF $5,000,000 AND NOT LESS THAN $10,000,000; PROVIDED THAT (I) NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) THE AGGREGATE AMOUNT OF THE
COMMITMENTS SHALL NOT HAVE BEEN REDUCED, NOR SHALL THE BORROWER HAVE GIVEN
NOTICE OF ANY SUCH REDUCTION UNDER SECTION 2.10, (III) THE AGGREGATE AMOUNT OF
THE COMMITMENTS CAN NOT BE INCREASED PURSUANT TO THIS SECTION 2.18 MORE THAN
THREE (3) TIMES; AND (IV) THE COMMITMENTS MAY NOT BE INCREASED TO AN AGGREGATE
AMOUNT THAT EXCEEDS $350,000,000.  NO BANK SHALL HAVE ANY OBLIGATION TO INCREASE
ITS COMMITMENT.  A BANK’S DECISION WHETHER TO INCREASE ITS COMMITMENT UNDER THIS
SECTION 2.18 IF IT IS REQUESTED TO DO SO SHALL BE MADE IN SUCH BANK’S SOLE AND
ABSOLUTE DISRECTION AND ANY FAILURE TO RESPOND TO A REQUEST SHALL BE DEEMDED TO
BE A DECSION BY SUCH BANK THAT IT WILL NOT INCREASE ITS COMMITMENT.  IF ONE OR
MORE OF THE BANKS IS NOT INCREASING ITS COMMITMENT, THEN, WITH NOTICE TO THE
ADMINISTRATIVE AGENT AND THE OTHER BANKS, ANOTHER ONE OR MORE FINANCIAL
INSTITUTIONS, EACH AS APPROVED BY THE BORROWER AND THE ADMINISTRATIVE AGENT (A
“NEW BANK”), MAY COMMIT TO PROVIDE AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF
THE REQUESTED INCREASE THAT WILL NOT BE PROVIDED BY THE EXISTING BANKS (THE
“INCREASE AMOUNT”); PROVIDED, THAT THE COMMITMENT OF EACH NEW BANK SHALL BE AT
LEAST $5,000,000 AND THE MAXIMUM NUMBER OF NEW BANKS SHALL BE THREE (3).  UPON
RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT TO THE BANKS AND THE BORROWER
THAT THE BANKS, OR SUFFICIENT BANKS AND NEW BANKS, HAVE AGREED TO COMMIT TO AN
AGGREGATE AMOUNT EQUAL TO THE INCREASE AMOUNT (OR SUCH LESSER AMOUNT AS THE
BORROWER SHALL AGREE, WHICH SHALL BE AT LEAST $10,000,000 AND AN INTEGRAL
MULTIPLE OF $5,000,000 IN EXCESS THEREOF), THEN: PROVIDED THAT NO DEFAULT EXISTS
AT SUCH TIME OR AFTER GIVING EFFECT TO THE REQUESTED INCREASE, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS WILLING TO INCREASE THEIR RESPECTIVE
COMMITMENTS AND THE NEW BANKS (IF ANY) SHALL EXECUTE AND DELIVER AN INCREASED
COMMITMENT SUPPLEMENT (HEREIN SO CALLED) IN THE FORM ATTACHED HERETO AS
EXHIBIT G HERETO.  IF ALL EXISTING BANKS SHALL NOT HAVE PROVIDED THEIR PRO RATA
PORTION OF THE REQUESTED INCREASE, ON THE EFFECTIVE DATE OF THE INCREASED
COMMITMENT SUPPLEMENT THE BANKS SHALL MAKE ADVANCES AMONG THEMSELVES (WHICH MAY
BE THROUGH THE ADMINISTRATIVE AGENT) SO THAT AFTER GIVING EFFECT THERETO THE
COMMITTED LOANS WILL BE HELD BY THE BANKS, PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES HEREUNDER.  THE ADVANCES MADE UNDER THIS
SECTION BY EACH BANK WHOSE APPLICABLE PERCENTAGE IS NEW OR HAS INCREASED UNDER
THE INCREASED COMMITMENT SUPPLEMENT (AS COMPARED TO ITS APPLICABLE PERCENTAGE
PRIOR TO THE EFFECTIVENESS OF THE INCREASED COMMITMENT SUPPLEMENT) SHALL BE
DEEMED TO BE A PURCHASE OF A CORRESPONDING AMOUNT OF THE COMMITTED LOANS OF THE
BANK OR BANKS WHOSE APPLICABLE PERCENTAGE HAS DECREASED (AS COMPARED TO ITS
APPLICABLE PERCENTAGE PRIOR TO THE EFFECTIVENESS OF THE INCREASED COMMITMENT
SUPPLEMENT).  THE ADVANCES MADE UNDER THIS SECTION SHALL BE BASE RATE BORROWINGS
MADE UNDER EACH BANK’S COMMITMENT UNLESS ANOTHER TYPE OF BORROWING IS SELECTED
BY THE BORROWER TO BE APPLICABLE THERETO.

 

28

--------------------------------------------------------------------------------


 


ARTICLE 3
CONDITIONS


 


SECTION 3.01.  CLOSING.  THE EFFECTIVENESS OF THIS AGREEMENT TO AMEND AND
RESTATE THE PRIOR AGREEMENT IS SUBJECT TO THE CONDITION PRECEDENT THAT THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING, EACH DATED THE
EFFECTIVE DATE UNLESS OTHERWISE INDICATED OR NOT APPLICABLE:


 


(A)                                  A COUNTERPART OF THIS AGREEMENT SIGNED ON
BEHALF OF EACH PARTY HERETO OR WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT;


 


(B)                                 AN OPINION OF STEVEN J. FORD, ESQ., VICE
PRESIDENT, SECRETARY AND GENERAL COUNSEL OF THE BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT E HERETO AND COVERING SUCH ADDITIONAL MATTERS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY AS THE REQUIRED BANKS MAY REASONABLY REQUEST;


 


(C)                                  ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE
ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, WITHOUT LIMITATION, THE UPFRONT
FEES THE BORROWER AND THE ADMINISTRATIVE AGENT HAVE AGREED TO PAY TO EACH BANK,
ALL UNPAID INTEREST AND FEES ACCRUED UNDER THE PRIOR AGREEMENT THROUGH THE
EFFECTIVE DATE AND ANY AMOUNTS DUE UNDER SECTION 2.13 OF THE PRIOR AGREEMENT AS
A RESULT OF THE TERMINATION OF THE INTEREST PERIODS THEREUNDER;


 


(D)                                 ALL DOCUMENTS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST RELATING TO THE EXISTENCE OF THE BORROWER, THE CORPORATE
AUTHORITY FOR AND THE VALIDITY OF THE LOAN DOCUMENTS AND ANY OTHER MATTERS
RELEVANT HERETO, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto; provided that unless the Administrative Agent notifies the Borrower and
the Banks to the contrary, the Effective Date shall be the date of this
Agreement.

 


SECTION 3.02.  BORROWINGS.  THE OBLIGATION OF EACH BANK TO MAKE A LOAN ON THE
OCCASION OF ANY BORROWING, AND ANY AGREEMENT OF AN ISSUING BANK TO ISSUE, AMEND,
RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


 


(A)                                  THE FACT THAT THE EFFECTIVE DATE SHALL HAVE
OCCURRED ON OR PRIOR TO JUNE 30, 2005;


 


(B)                                 RECEIPT BY THE ADMINISTRATIVE AGENT OF A
NOTICE OF BORROWING AS REQUIRED BY SECTION 2.02 OR SECTION 2.03, AS THE CASE MAY
BE, IF A LOAN IS REQUESTED OR IF AN ISSUANCE, AMENDMENT, RENEWAL OR EXTENTION OF
A LETTER OF CREDIT IS REQUESTED, RECEIPT BY THE ADMINISTRATIVE AGENT AND THE
APPLICABLE ISSUING BANK OF A REQUEST THEREFOR UNDER THE TERMS OF
SECTION 2.17(B) OR IF A SWINGLINE LOAN IS REQUESTED, RECEIPT BY THE
ADMINISTRATIVE AGENT AND SWINGLINE BANK OF A REQUEST THEREFOR UNDER THE TERMS OF
SECTION 2.05(B);


 


(C)                                  THE FACT THAT, IMMEDIATELY AFTER SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, THE AGGREGATE REVOLVING EXPOSURE WILL NOT EXCEED THE AGGREGATE AMOUNT OF
THE COMMITMENTS;


 


(D)                                 THE FACT THAT, IMMEDIATELY BEFORE AND AFTER
SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER
OF CREDIT, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND

 

29

--------------------------------------------------------------------------------


 


(E)                                  THE FACT THAT THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL BE TRUE IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing or the date of such issuance, amendment,
renewal or extension, as applicable, as to the facts specified in clauses (c),
(d) and (e) of this Section.

 


SECTION 3.03.  EFFECTIVE DATE ADVANCES AND ADJUSTMENTS.  ON THE EFFECTIVE DATE,
THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS UNDER THE PRIOR AGREEMENT IS
CHANGED HEREUNDER BUT NOT ALL BANKS ARE PARTICIPATING IN THE COMMITMENTS BASED
ON THEIR PRO RATA PERCENTAGES ESTABLISHED UNDER THE PRIOR AGREEMENT.  AS A
RESULT, THE COMMITTED LOANS OUTSTANDING UNDER THE PRIOR AGREEMENT WHICH ARE
CONTINUED HEREUNDER WILL NOT BE HELD PRO RATA BY THE BANKS IN ACCORDANCE WITH
THEIR APPLICABLE PERCENTAGES DETERMINED HEREUNDER.  TO REMEDY THE FOREGOING, ON
THE EFFECTIVE DATE AND UPON FULFILLMENT OF THE CONDITIONS IN SECTION 3.01, THE
BANKS SHALL MAKE ADVANCES AMONG THEMSELVES (WHICH MAY BE THROUGH THE
ADMINISTRATIVE AGENT) SO THAT AFTER GIVING EFFECT THERETO THE COMMITTED LOANS
WILL BE HELD BY THE BANKS, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES HEREUNDER.  THE ADVANCES MADE ON THE EFFECTIVE DATE UNDER
THIS SECTION BY EACH BANK WHOSE APPLICABLE PERCENTAGE IS NEW OR HAS INCREASED
UNDER THIS AGREEMENT (AS COMPARED TO ITS APPLICABLE PERCENTAGE UNDER THE PRIOR
AGREEMENT) SHALL BE DEEMED TO BE A PURCHASE OF A CORRESPONDING AMOUNT OF THE
LOANS OF THE BANK OR BANKS WHOSE APPLICABLE PERCENTAGE HAS DECREASED (AS
COMPARED TO ITS APPLICABLE PERCENTAGE UNDER THE PRIOR AGREEMENT).  THE ADVANCES
MADE UNDER THIS SECTION SHALL BE BASE RATE BORROWINGS MADE UNDER EACH BANK’S
COMMITMENT UNLESS ANOTHER TYPE OF BORROWING IS SELECTED BY THE BORROWER TO BE
APPLICABLE THERETO.


 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants that:

 


SECTION 4.01.  CORPORATE EXISTENCE AND POWER.  THE BORROWER IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION, AND HAS ALL CORPORATE POWERS AND ALL MATERIAL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED.


 


SECTION 4.02.  CORPORATE AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT AND THE
NOTES ARE WITHIN THE CORPORATE POWERS OF THE BORROWER, HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR
FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL AND DO NOT CONTRAVENE, OR
CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR REGULATION OR OF
THE CERTIFICATE OF INCORPORATION OR BY–LAWS OF THE BORROWER OR OF ANY AGREEMENT,
JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT BINDING UPON THE
BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES.


 


SECTION 4.03.  BINDING EFFECT.  THIS AGREEMENT CONSTITUTES A VALID AND BINDING
AGREEMENT OF THE BORROWER AND EACH NOTE, WHEN EXECUTED AND DELIVERED IN
ACCORDANCE WITH THIS AGREEMENT, WILL CONSTITUTE A VALID AND BINDING OBLIGATION
OF THE BORROWER, IN EACH CASE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS THE SAME MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


SECTION 4.04.  FINANCIAL INFORMATION.  (A) THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 3L, 2004 AND THE
RELATED CONSOLIDATED STATEMENTS OF CASH

 

30

--------------------------------------------------------------------------------


 


FLOW, EARNINGS AND SHAREHOLDERS’ EQUITY FOR THE FISCAL YEAR THEN ENDED, SET
FORTH IN THE BORROWER’S 2004 FORM 10–K, A COPY OF WHICH HAS BEEN DELIVERED TO
EACH OF THE BANKS, FAIRLY PRESENT, IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF
OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR.


 


(B)                                 SINCE DECEMBER 31, 2004 THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, FINANCIAL POSITION, RESULTS OF
OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES,
CONSIDERED AS A WHOLE.


 


SECTION 4.05.  LITIGATION.  THERE IS NO ACTION, SUIT OR PROCEEDING PENDING
AGAINST, OR TO THE KNOWLEDGE OF THE BORROWER THREATENED AGAINST OR AFFECTING,
THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT OR ARBITRATOR OR ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL IN WHICH THERE IS A REASONABLE POSSIBILITY
OF AN ADVERSE DECISION WHICH COULD MATERIALLY ADVERSELY AFFECT THE BUSINESS,
CONSOLIDATED FINANCIAL POSITION OR CONSOLIDATED RESULTS OF OPERATIONS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, CONSIDERED AS A WHOLE, OR WHICH IN
ANY MANNER DRAWS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE NOTES.


 


SECTION 4.06.  COMPLIANCE WITH ERISA.  EACH MEMBER OF THE ERISA GROUP HAS
FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF ERISA AND THE
INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN AND IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND THE
INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN.  NO MEMBER OF THE ERISA GROUP
HAS (I) SOUGHT A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE
INTERNAL REVENUE CODE IN RESPECT OF ANY PLAN, (II) FAILED TO MAKE ANY
CONTRIBUTION OR PAYMENT TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY
BENEFIT ARRANGEMENT, OR MADE ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT,
WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF
A BOND OR OTHER SECURITY UNDER ERISA OR THE INTERNAL REVENUE CODE OR
(III) INCURRED ANY LIABILITY UNDER TITLE IV OF ERISA OTHER THAN A LIABILITY TO
THE PBGC FOR PREMIUMS UNDER SECTION 4007 OF ERISA.


 


SECTION 4.07.  ENVIRONMENTAL MATTERS.  IN THE ORDINARY COURSE OF ITS BUSINESS,
THE BORROWER CONDUCTS AN ONGOING REVIEW OF THE EFFECT OF ENVIRONMENTAL LAWS ON
THE BUSINESS, OPERATIONS AND PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES, IN
THE COURSE OF WHICH IT IDENTIFIES AND EVALUATES ASSOCIATED LIABILITIES AND COSTS
(INCLUDING, WITHOUT LIMITATION, ANY CAPITAL OR OPERATING EXPENDITURES REQUIRED
FOR CLEAN–UP OR CLOSURE OF PROPERTIES PRESENTLY OR PREVIOUSLY OWNED, ANY CAPITAL
OR OPERATING EXPENDITURES REQUIRED TO ACHIEVE OR MAINTAIN COMPLIANCE WITH
ENVIRONMENTAL PROTECTION STANDARDS IMPOSED BY LAW OR AS A CONDITION OF ANY
LICENSE, PERMIT OR CONTRACT, ANY RELATED CONSTRAINTS ON OPERATING ACTIVITIES,
INCLUDING ANY PERIODIC OR PERMANENT SHUTDOWN OF ANY FACILITY OR REDUCTION IN THE
LEVEL OF OR CHANGE IN THE NATURE OF OPERATIONS CONDUCTED THEREAT, ANY COSTS OR
LIABILITIES IN CONNECTION WITH OFF SITE DISPOSAL OF WASTES OR HAZARDOUS
SUBSTANCES, AND ANY ACTUAL OR POTENTIAL LIABILITIES TO THIRD PARTIES, INCLUDING
EMPLOYEES, AND ANY RELATED COSTS AND EXPENSES).  ON THE BASIS OF THIS REVIEW,
THE BORROWER HAS REASONABLY CONCLUDED THAT SUCH ASSOCIATED LIABILITIES AND
COSTS, INCLUDING THE COSTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS, ARE UNLIKELY
TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, FINANCIAL CONDITION, RESULTS
OF OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES,
CONSIDERED AS A WHOLE.


 


SECTION 4.08.  TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL UNITED
STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS WHICH ARE
REQUIRED TO BE FILED BY THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH
RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER OR ANY SUBSIDIARY
EXCEPT SUCH TAXES AND CHARGES AS MAY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER
AND ITS SUBSIDIARIES IN RESPECT OF TAXES OR OTHER GOVERNMENTAL CHARGES ARE, IN
THE OPINION OF THE BORROWER, ADEQUATE.

 

31

--------------------------------------------------------------------------------


 


SECTION 4.09.  SUBSIDIARIES.  EACH OF THE BORROWER’S CORPORATE SUBSIDIARIES IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION, AND HAS ALL CORPORATE POWERS AND ALL
MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED EXCEPT WHERE FAILURE TO HAVE SUCH
POWERS, LICENSES, AUTHORIZATIONS, CONSENTS OR APPROVALS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  MATERIAL SUBSIDIARIES IN EXISTENCE
AS OF THE EFFECTIVE DATE ARE LISTED ON SCHEDULE 4.09 HERETO.


 


SECTION 4.10.  NO REGULATORY RESTRICTIONS ON BORROWING.  THE BORROWER IS NOT AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, A “HOLDING COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED, OR OTHERWISE SUBJECT TO ANY REGULATORY SCHEME
WHICH RESTRICTS ITS ABILITY TO INCUR DEBT.


 


SECTION 4.11.  FULL DISCLOSURE.  ALL INFORMATION HERETOFORE FURNISHED BY THE
BORROWER TO THE ADMINISTRATIVE AGENT OR BANK FOR PURPOSES OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL SUCH
INFORMATION HEREAFTER FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR
BANK WILL BE, TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE DATE AS OF WHICH
SUCH INFORMATION IS STATED OR CERTIFIED.  THE BORROWER HAS DISCLOSED TO THE
BANKS IN WRITING ANY AND ALL FACTS WHICH, IN THE REASONABLE JUDGMENT OF THE
BORROWER, MATERIALLY AND ADVERSELY AFFECT OR MAY AFFECT (TO THE EXTENT THE
BORROWER CAN NOW REASONABLY FORESEE), THE BUSINESS, OPERATIONS OR FINANCIAL
CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE,
OR THE ABILITY OF THE BORROWER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


ARTICLE 5
COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Banks that:

 


SECTION 5.01.  INFORMATION.  THE BORROWER WILL FURNISH TO EACH OF THE BANKS:


 


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF CASH FLOWS, EARNINGS
AND SHAREHOLDERS’ EQUITY FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON IN A
MANNER ACCEPTABLE TO THE SECURITIES AND EXCHANGE COMMISSION BY INDEPENDENT
PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;


 


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF
THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED
STATEMENTS OF CASH FLOWS, EARNINGS AND SHAREHOLDERS’ EQUITY FOR SUCH QUARTER AND
FOR THE PORTION OF THE BORROWER’S FISCAL YEAR ENDED AT THE END OF SUCH QUARTER,
SETTING FORTH IN THE CASE OF SUCH STATEMENTS OF CASH FLOWS, EARNINGS AND
SHAREHOLDERS’ EQUITY, IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
QUARTER AND THE CORRESPONDING PORTION OF THE BORROWER’S PREVIOUS FISCAL YEAR,
ALL CERTIFIED (SUBJECT TO NORMAL YEAR–END ADJUSTMENTS) AS TO FAIRNESS OF
PRESENTATION, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND CONSISTENCY BY THE
CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF THE BORROWER;


 


(C)                                  SIMULTANEOUSLY WITH THE DELIVERY OF EACH
SET OF FINANCIAL STATEMENTS REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF
THE

 

32

--------------------------------------------------------------------------------


 


BORROWER (I) SETTING FORTH IN REASONABLE DETAIL THE CALCULATIONS REQUIRED TO
ESTABLISH WHETHER THE BORROWER WAS IN COMPLIANCE WITH THE REQUIREMENTS OF
SECTIONS 5.09 TO 5.12, INCLUSIVE, ON THE DATE OF SUCH FINANCIAL STATEMENTS AND
(II) STATING WHETHER ANY DEFAULT EXISTS ON THE DATE OF SUCH CERTIFICATE AND, IF
ANY DEFAULT THEN EXISTS, SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH
THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;


 


(D)                                 SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET
OF FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (A) ABOVE, A STATEMENT OF THE FIRM
OF INDEPENDENT PUBLIC ACCOUNTANTS WHICH REPORTED ON SUCH STATEMENTS (I) WHETHER
ANYTHING HAS COME TO THEIR ATTENTION TO CAUSE THEM TO BELIEVE THAT ANY DEFAULT
EXISTED ON THE DATE OF SUCH STATEMENTS AND (II) CONFIRMING THE CALCULATIONS SET
FORTH IN THE OFFICER’S CERTIFICATE DELIVERED SIMULTANEOUSLY THEREWITH PURSUANT
TO CLAUSE (C) ABOVE;


 


(E)                                  WITHIN FIVE DAYS AFTER ANY OFFICER OF THE
BORROWER OBTAINS ACTUAL KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN
CONTINUING, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING
OFFICER OF THE BORROWER SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH
THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;


 


(F)                                    PROMPTLY UPON THE MAILING THEREOF TO THE
SHAREHOLDERS OF THE BORROWER GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS,
REPORTS AND PROXY STATEMENTS SO MAILED;


 


(G)                                 PROMPTLY UPON THE FILING THEREOF, COPIES OF
ALL REGISTRATION STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY
REGISTRATION STATEMENTS ON FORM S–8 OR ITS EQUIVALENT) AND REPORTS ON FORMS
10–K, 10–Q AND 8–K (OR THEIR EQUIVALENTS) WHICH THE BORROWER SHALL HAVE FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION;


 


(H)                                 IF AND WHEN ANY MEMBER OF THE ERISA GROUP
(I) GIVES OR IS REQUIRED TO GIVE NOTICE TO THE PBGC OF ANY “REPORTABLE EVENT’’
(AS DEFINED IN SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN WHICH MIGHT
CONSTITUTE GROUNDS FOR A TERMINATION OF SUCH PLAN UNDER TITLE IV OF ERISA, OR
KNOWS THAT THE PLAN ADMINISTRATOR OF ANY PLAN HAS GIVEN OR IS REQUIRED TO GIVE
NOTICE OF ANY SUCH REPORTABLE EVENT, A COPY OF THE NOTICE OF SUCH REPORTABLE
EVENT GIVEN OR REQUIRED TO BE GIVEN TO THE PBGC; (II) RECEIVES NOTICE OF
COMPLETE OR PARTIAL WITHDRAWAL LIABILITY UNDER TITLE IV OF ERISA OR NOTICE THAT
ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION, IS INSOLVENT OR HAS BEEN
TERMINATED, A COPY OF SUCH NOTICE; (III) RECEIVES NOTICE FROM THE PBGC UNDER
TITLE IV OF ERISA OF AN INTENT TO TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR
PREMIUMS UNDER SECTION 4007 OF ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO
ADMINISTER ANY PLAN, A COPY OF SUCH NOTICE; (IV) APPLIES FOR A WAIVER OF THE
MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE, A COPY
OF SUCH APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY PLAN UNDER
SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER INFORMATION FILED WITH
THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN PURSUANT TO SECTION 4063
OF ERISA, A COPY OF SUCH NOTICE, OR (VII) FAILS TO MAKE ANY PAYMENT OR
CONTRIBUTION TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT
ARRANGEMENT OR MAKES ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT WHICH HAS
RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR
OTHER SECURITY, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CHIEF
ACCOUNTING OFFICER OF THE BORROWER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE
AND ACTION, IF ANY, WHICH THE BORROWER OR APPLICABLE MEMBER OF THE ERISA GROUP
IS REQUIRED OR PROPOSES TO TAKE; AND


 


(I)                                     FROM TIME TO TIME SUCH ADDITIONAL
INFORMATION REGARDING THE FINANCIAL POSITION OR BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES AS THE ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY BANK, MAY
REASONABLY REQUEST.


 


SECTION 5.02.  PAYMENT OF OBLIGATIONS.  THE BORROWER WILL PAY AND DISCHARGE, AND
WILL CAUSE EACH SUBSIDIARY TO PAY AND DISCHARGE, AT OR BEFORE MATURITY, ALL
THEIR RESPECTIVE MATERIAL OBLIGATIONS AND

 

33

--------------------------------------------------------------------------------


 


LIABILITIES (INCLUDING, WITHOUT LIMITATION, TAX LIABILITIES AND CLAIMS OF
MATERIALMEN, WAREHOUSEMEN AND THE LIKE WHICH IF UNPAID MIGHT BY LAW GIVE RISE TO
A LIEN), EXCEPT WHERE THE SAME MAY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, AND WILL MAINTAIN, AND WILL CAUSE EACH SUBSIDIARY TO MAINTAIN, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, APPROPRIATE RESERVES
FOR THE ACCRUAL OF ANY OF THE SAME.


 


SECTION 5.03.  MAINTENANCE OF PROPERTY; INSURANCE.  (A) THE BORROWER WILL KEEP,
AND WILL CAUSE EACH SUBSIDIARY TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
PROVIDED THAT NOTHING IN THIS SECTION SHALL PREVENT THE BORROWER OR ANY
SUBSIDIARY FROM DISPOSING OF ANY OF ITS ASSETS IN THE ORDINARY COURSE OF
BUSINESS.


 


(B)                                 THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN (EITHER IN THE NAME OF THE BORROWER OR IN SUCH
SUBSIDIARY’S OWN NAME) WITH FINANCIALLY SOUND AND RESPONSIBLE INSURANCE
COMPANIES, INSURANCE ON ALL THEIR RESPECTIVE PROPERTIES IN AT LEAST SUCH
AMOUNTS, AGAINST AT LEAST SUCH RISKS AND WITH SUCH RISK RETENTION AS ARE USUALLY
MAINTAINED, INSURED AGAINST OR RETAINED, AS THE CASE MAY BE, IN THE SAME GENERAL
AREA BY COMPANIES OF ESTABLISHED REPUTE ENGAGED IN THE SAME OR A SIMILAR
BUSINESS; AND WILL FURNISH TO THE BANKS, UPON REQUEST FROM THE ADMINISTRATIVE
AGENT, INFORMATION PRESENTED IN REASONABLE DETAIL AS TO THE INSURANCE SO
CARRIED.


 


SECTION 5.04.  CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  THE BORROWER
WILL PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE EACH
SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THEIR RESPECTIVE
CORPORATE EXISTENCE AND THEIR RESPECTIVE RIGHTS, PRIVILEGES AND FRANCHISES
NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF BUSINESS; PROVIDED THAT NOTHING
IN THIS SECTION SHALL PROHIBIT (I) THE MERGER OF A SUBSIDIARY INTO THE BORROWER
OR THE MERGER OR CONSOLIDATION OF A SUBSIDIARY WITH OR INTO ANOTHER PERSON IF
THE CORPORATION SURVIVING SUCH CONSOLIDATION OR MERGER IS A SUBSIDIARY AND IF,
IN EACH CASE, AFTER GIVING EFFECT THERETO, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR (II) THE TERMINATION OF THE CORPORATE EXISTENCE OF ANY SUBSIDIARY
IF THE BORROWER IN GOOD FAITH DETERMINES THAT SUCH TERMINATION IS IN THE BEST
INTEREST OF THE BORROWER.


 


SECTION 5.05.  COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY, AND CAUSE EACH
SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS,
ORDINANCES, RULES, REGULATIONS, AND REQUIREMENTS OF GOVERNMENTAL AUTHORITIES
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS AND ERISA AND THE RULES AND
REGULATIONS THEREUNDER) EXCEPT (X) WHERE THE NECESSITY OF COMPLIANCE THEREWITH
IS CONTESTED IN GOOD FAITH BY, APPROPRIATE PROCEEDINGS OR (Y) WHERE THE FAILURE
TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.06.  INSPECTION OF PROPERTY, BOOKS AND RECORDS.  THE BORROWER WILL
KEEP, AND WILL CAUSE EACH SUBSIDIARY TO KEEP, PROPER BOOKS OF RECORD AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND WILL PERMIT, AND
WILL CAUSE EACH SUBSIDIARY TO PERMIT, REPRESENTATIVES OF ANY BANK AT SUCH BANK’S
EXPENSE TO VISIT AND INSPECT ANY OF THEIR RESPECTIVE PROPERTIES, TO EXAMINE AND
MAKE ABSTRACTS FROM ANY OF THEIR RESPECTIVE BOOKS AND RECORDS AND TO DISCUSS
THEIR RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE OFFICERS,
EMPLOYEES AND INDEPENDENT PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND
AS OFTEN AS MAY REASONABLY BE DESIRED.


 


SECTION 5.07.  MERGERS AND SALES OF ASSETS.  THE BORROWER WILL NOT
(A) CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON OR (B) SELL, LEASE OR
OTHERWISE TRANSFER, DIRECTLY OR INDIRECTLY, IN ANY ONE TRANSACTION OR IN ANY
SERIES OF RELATED TRANSACTIONS, IN EACH CASE OUTSIDE THE ORDINARY COURSE OF
BUSINESS, MORE THAN 15% OF CONSOLIDATED ASSETS TO ANY OTHER PERSON OR PERSONS;
PROVIDED THAT (I) THE BORROWER MAY MERGE WITH ANOTHER PERSON IF (X) THE BORROWER
IS THE CORPORATION SURVIVING SUCH MERGER AND (Y) AFTER GIVING EFFECT TO SUCH
MERGER, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; (II) THE BORROWER MAY
SELL

 

34

--------------------------------------------------------------------------------


 


THE CAPITAL STOCK OR ASSETS OF CARLISLE ENGINEERING PRODUCTS, INC.; AND
(III) THE BORROWER MAY SELL ACCOUNTS RECEIVABLE AND OTHER RIGHTS TO PAYMENT IN
PERMITTED SECURITIZATION TRANSACTIONS AND THE ASSETS SOLD PURSUANT THERETO SHALL
NOT BE INCLUDED AS ASSET DISPOSED OF IN THE DETERMINING COMPLIANCE WITH THE 15%
LIMITATION SET FORTH ABOVE.


 


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS MADE UNDER THIS
AGREEMENT WILL BE USED BY THE BORROWER FOR GENERAL CORPORATE PURPOSES INCLUDING,
WITHOUT LIMITATION, TO FINANCE ITS WORKING CAPITAL NEEDS, TO REFINANCE
INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, THE REFINANCING OF OBLIGATIONS
OUTSTANDING IN CONNECTION WITH INDUSTRIAL REVENUE BOND FINANCINGS) AND TO
FINANCE ACQUISITIONS.  NONE OF SUCH PROCEEDS WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
BUYING OR CARRYING ANY “MARGIN STOCK” WITHIN THE MEANING OF REGULATION U.


 


SECTION 5.09.  NEGATIVE PLEDGE.  NEITHER THE BORROWER NOR ANY SUBSIDIARY WILL
CREATE, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY ASSET (INCLUDING SUBSIDIARY
STOCK) NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


 


(A)                                  LIENS EXISTING ON THE DATE OF THIS
AGREEMENT SECURING DEBT OUTSTANDING ON THE DATE OF THIS AGREEMENT IN AN
AGGREGATE PRINCIPAL OR FACE AMOUNT NOT EXCEEDING $40,000,000;


 


(B)                                 ANY LIEN EXISTING ON ANY ASSET OF ANY PERSON
AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT;


 


(C)                                  ANY LIEN ON ANY ASSET SECURING DEBT
INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF
ACQUIRING SUCH ASSET, PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET
CONCURRENTLY WITH OR WITHIN SIX MONTHS AFTER THE ACQUISITION THEREOF;


 


(D)                                 ANY LIEN ON ANY ASSET OF ANY PERSON EXISTING
AT THE TIME SUCH PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER OR A
SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT;


 


(E)                                  ANY LIEN EXISTING ON ANY ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR A SUBSIDIARY AND NOT CREATED IN
CONTEMPLATION OF SUCH ACQUISITION;


 


(F)                                    ANY LIEN ARISING OUT OF THE REFINANCING,
EXTENSION, RENEWAL OR REFUNDING OF ANY DEBT SECURED BY ANY LIEN PERMITTED BY ANY
OF THE FOREGOING CLAUSES OF THIS SECTION, PROVIDED THAT SUCH DEBT IS NOT
INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


 


(G)                                 LIENS ARISING IN THE ORDINARY COURSE OF ITS
BUSINESS WHICH (I) DO NOT SECURE DEBT OR DERIVATIVES OBLIGATIONS, (II) DO NOT
SECURE ANY OBLIGATION IN AN AMOUNT EXCEEDING 10% OF CONSOLIDATED TANGIBLE NET
WORTH AND (III) DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ITS
ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF ITS BUSINESS;


 


(H)                                 LIENS ON ACCOUNTS RECEIVABLE, OTHER RIGHTS
TO PAYMENT, THE PROCEEDS THEREOF AND THE ACCOUNTS IN WHICH SUCH PROCEEDS ARE
DEPOSITED ARISING IN CONNECTION WITH PERMITTED SECURITIZATION TRANSACTIONS; AND


 


(I)                                     LIENS NOT OTHERWISE PERMITTED BY THE
FOREGOING CLAUSES OF THIS SECTION SECURING DEBT OR DERIVATIVES OBLIGATIONS IN AN
AGGREGATE PRINCIPAL OR FACE AMOUNT AT ANY DATE NOT TO EXCEED 10% OF CONSOLIDATED
TANGIBLE NET WORTH.


 


SECTION 5.10.  SUBSIDIARY DEBT LIMITATION.  TOTAL DEBT OF CONSOLIDATED
SUBSIDIARIES (EXCLUDING (I) DEBT OF A SUBSIDIARY TO THE BORROWER OR TO A
WHOLLY–OWNED SUBSIDIARY AND (II) DEBT ARISING IN

 

35

--------------------------------------------------------------------------------


 


CONNECTION WITH PERMITTED SECURITIZATION TRANSACTIONS) WILL AT NO TIME EXCEED
15% OF CONSOLIDATED TANGIBLE NET WORTH.


 


SECTION 5.11.  LEVERAGE RATIO.  THE LEVERAGE RATIO WILL AT NO TIME EXCEED 3.25
TO 1.00.


 

The “Leverage Ratio” at any date is the ratio of Consolidated Finance
Liabilities at such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.

 

For this purpose:

 

“Consolidated Finance Liabilities” means, at any date, the sum of
(i) Consolidated Debt (but excluding therefrom, to the extent included, up to
but not exceeding $100,000,000 of the amounts outstanding (i.e., advanced as the
purchase price and not repaid from collections) under all Permitted
Securitization Transactions) plus (ii) to the extent not otherwise reflected in
Consolidated Debt, the aggregate amount in excess of $100,000,000 outstanding
(i.e., advanced as the purchase price and not repaid from collections) under all
Permitted Securitization Transactions, all determined on a consolidated basis as
of such date.

 

“Consolidated EBITDA” means, for any period, (i) Consolidated Net Income for
such period plus (ii) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (A) Consolidated Interest
Expense, income tax expense and depreciation and amortization expense; plus
(B) losses arising in connection with the sales of accounts receivable and other
rights to payment in Permitted Securitization Transactions.  In the event of any
acquisition or disposition during such period of assets having a book value (on
the books of the Borrower) exceeding $10,000,000, Consolidated EBITDA shall be
determined on a pro forma basis as if such transaction had occurred on the first
day of such period.

 

“Consolidated Interest Expense” means, for any period all interest on Debt of
the Borrower and its Consolidated Subsidiaries paid or payable in cash during
such period; including or in addition: (i) the interest portion of payment under
capital lease obligations, (ii) all fees with respect to such Debt during such
period, and (iii) that portion of the losses arising in connection with the
sales of accounts receivable and other rights to payment in Permitted
Securitization Transactions that can be demonstrated in a manner acceptable to
the Administrtiave Agent to be representative of the interest expense that would
have been paid if such transaction were accounted for as a financing, in each
case determined in accordance with generally accepted accounting principles.

 


SECTION 5.12.  MINIMUM CONSOLIDATED NET WORTH.  CONSOLIDATED NET WORTH WILL AT
NO TIME BE LESS THAN AN AMOUNT EQUAL TO THE SUM OF (I) $560,000,000 PLUS (II) AN
AMOUNT EQUAL TO 50% OF CONSOLIDATED NET INCOME FOR EACH FISCAL QUARTER OF THE
BORROWER ENDING AFTER DECEMBER 31, 2004 BUT ON OR PRIOR TO THE DATE OF
DETERMINATION, IN EACH CASE, FOR WHICH CONSOLIDATED NET INCOME IS POSITIVE (BUT
WITH NO DEDUCTION ON ACCOUNT OF NEGATIVE CONSOLIDATED NET INCOME FOR ANY FISCAL
QUARTER OF THE BORROWER).


 


SECTION 5.13.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, PAY ANY FUNDS TO OR FOR
THE ACCOUNT OF, MAKE ANY INVESTMENT (WHETHER BY ACQUISITION OF STOCK OR
INDEBTEDNESS, BY LOAN, ADVANCE, TRANSFER OF PROPERTY, GUARANTEE OR OTHER
AGREEMENT TO PAY, PURCHASE OR SERVICE, DIRECTLY OR INDIRECTLY, ANY DEBT, OR
OTHERWISE) IN, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS,
TANGIBLE OR INTANGIBLE, TO, OR PARTICIPATE IN, OR EFFECT, ANY

 

36

--------------------------------------------------------------------------------


 


TRANSACTION WITH, ANY AFFILIATE EXCEPT ON AN ARMS–LENGTH BASIS ON TERMS AT LEAST
AS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD HAVE BEEN OBTAINED
FROM A THIRD PARTY WHO WAS NOT AN AFFILIATE; PROVIDED THAT THE FOREGOING
PROVISIONS OF THIS SECTION SHALL NOT PROHIBIT ANY SUCH PERSON FROM DECLARING OR
PAYING ANY LAWFUL DIVIDEND OR OTHER PAYMENT RATABLY IN RESPECT OF ALL OF ITS
CAPITAL STOCK OF THE RELEVANT CLASS SO LONG AS, AFTER GIVING EFFECT THERETO, NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


ARTICLE 6
DEFAULTS


 


SECTION 6.01.  EVENTS OF DEFAULT.  IF ONE OR MORE OF THE FOLLOWING EVENTS
(“EVENTS OF DEFAULT”) SHALL HAVE OCCURRED AND BE CONTINUING:


 


(A)                                  THE BORROWER SHALL FAIL TO PAY (I) ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, OR (II) WITHIN
THREE DOMESTIC BUSINESS DAYS AFTER THE DUE DATE THEREOF, ANY INTEREST, ANY FEES
OR ANY OTHER AMOUNT PAYABLE HEREUNDER;


 


(B)                                 THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT CONTAINED IN ARTICLE 5, OTHER THAN THOSE CONTAINED IN
SECTIONS 5.01 THROUGH 5.06, FOR 5 DAYS AFTER ANY OFFICER OF THE BORROWER OBTAINS
ACTUAL KNOWLEDGE THEREOF;


 


(C)                                  THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE
COVERED BY CLAUSE (A) OR (B) ABOVE) FOR 30 DAYS AFTER NOTICE THEREOF HAS BEEN
GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT AT THE REQUEST OF ANY BANK;


 


(D)                                 ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT MADE BY THE BORROWER IN THIS AGREEMENT OR IN ANY CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE (OR DEEMED MADE);


 


(E)                                  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO MAKE ANY PAYMENT IN RESPECT OF ANY MATERIAL FINANCIAL OBLIGATIONS WHEN DUE OR
WITHIN ANY APPLICABLE GRACE PERIOD;


 


(F)                                    ANY EVENT OR CONDITION SHALL OCCUR WHICH
RESULTS IN THE ACCELERATION OF THE MATURITY OF ANY MATERIAL DEBT OR ENABLES (OR,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD ENABLE) THE HOLDER OF
SUCH DEBT OR ANY PERSON ACTING ON SUCH HOLDER’S BEHALF TO ACCELERATE THE
MATURITY THEREOF,


 


(G)                                 THE BORROWER OR ANY MATERIAL SUBSIDIARY
SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT
TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH
OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT, OR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL TAKE ANY CORPORATE
ACTION TO AUTHORIZE ANY OF THE FOREGOING;


 


(H)                                 AN INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST THE BORROWER OR ANY MATERIAL SUBSIDIARY SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED

 

37

--------------------------------------------------------------------------------


 


FOR A PERIOD OF 60 DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST THE
BORROWER OR ANY SUBSIDIARY UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER
IN EFFECT;


 


(I)                                     ANY MEMBER OF THE ERISA GROUP SHALL FAIL
TO PAY WHEN DUE AN AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $10,000,000 WHICH
IT SHALL HAVE BECOME LIABLE TO PAY UNDER TITLE IV OF ERISA; OR NOTICE OF INTENT
TO TERMINATE A MATERIAL PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY ANY
MEMBER OF THE ERISA GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE
FOREGOING; OR THE PBGC SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE, TO IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF
ERISA) IN RESPECT OF, OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY
MATERIAL PLAN; OR A CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE
ENTITLED TO OBTAIN A DECREE ADJUDICATING THAT ANY MATERIAL PLAN MUST BE
TERMINATED; OR THERE SHALL OCCUR A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A
DEFAULT, WITHIN THE MEANING OF SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE
OR MORE MULTIEMPLOYER PLANS WHICH COULD CAUSE ONE OR MORE MEMBERS OF THE ERISA
GROUP TO INCUR A CURRENT PAYMENT OBLIGATION IN EXCESS OF $10,000,000;


 


(J)                                     JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN EXCESS OF $10,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR ANY
SUBSIDIARY AND SUCH JUDGMENTS OR ORDERS SHALL CONTINUE UNSATISFIED AND UNSTAYED
FOR A PERIOD OF 30 DAYS; OR


 


(K)                                  ANY PERSON OR GROUP OF PERSONS (WITHIN THE
MEANING OF SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D–3
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT) OF 25% OR
MORE OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE BORROWER; OR, DURING ANY
PERIOD OF 12 CONSECUTIVE CALENDAR MONTHS, INDIVIDUALS WHO WERE DIRECTORS OF THE
BORROWER ON THE FIRST DAY OF SUCH PERIOD SHALL CEASE TO CONSTITUTE A MAJORITY OF
THE BOARD OF DIRECTORS OF THE BORROWER;


 

then, and in every such event, the Administrative Agent shall

 

(I)                                     IF REQUESTED BY BANKS HAVING MORE THAN
50% IN AGGREGATE AMOUNT OF THE COMMITMENTS, BY NOTICE TO THE BORROWER TERMINATE
THE COMMITMENTS AND THE COMMITMENT OF THE SWINGLINE BANK TO MAKE SWINGLINE LOANS
AND THEY SHALL THEREUPON TERMINATE, AND

 

(II)                                  IF REQUESTED BY BANKS HOLDING MORE THAN
50% OF THE AGGREGATE AMOUNT OF THE REVOLVING EXPOSURE, BY NOTICE TO THE BORROWER
DECLARE THE LOANS (TOGETHER WITH ACCRUED INTEREST THEREON) TO BE, AND THE LOANS,
SHALL THEREUPON BECOME, IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE
BORROWER; PROVIDED THAT IN THE CASE OF ANY OF THE EVENTS OF DEFAULT SPECIFIED IN
CLAUSE 6.01(G) OR 6.01(H) ABOVE WITH RESPECT TO THE BORROWER, WITHOUT ANY NOTICE
TO THE BORROWER OR ANY OTHER ACT BY THE ADMINISTRATIVE AGENT OR THE BANKS, THE
COMMITMENTS, THE COMMITMENT OF THE SWINGLINE BANK TO MAKE SWINGLINE LOANS AND
ANY AGREEMENT OF ANY ISSUING BANK TO ISSUE OR MODIFY LETTERS OF CREDIT, SHALL
THEREUPON TERMINATE AND THE LOANS (TOGETHER WITH ACCRUED INTEREST THEREON) SHALL
BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER.

 


SECTION 6.02.  NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO
THE BORROWER UNDER SECTION 6.01(C) PROMPTLY UPON BEING REQUESTED TO DO SO BY ANY
BANK AND SHALL THEREUPON NOTIFY ALL THE BANKS THEREOF.

 

38

--------------------------------------------------------------------------------


 


ARTICLE 7
THE AGENT


 


SECTION 7.01.  APPOINTMENT AND AUTHORIZATION.  EACH BANK AND EACH ISSUING BANK
IRREVOCABLY APPOINTS AND AUTHORIZES JPMORGAN CHASE BANK, N.A. TO TAKE SUCH
ACTION AS AGENT (AND CONFIRMS AND CONTINUES SUCH APPOINTMENT UNDER THE PRIOR
AGREEMENT) ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND
THE NOTES AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.


 


SECTION 7.02.  ADMINISTRATIVE AGENT AND AFFILIATES.  JPMORGAN CHASE BANK, N.A.
SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER BANK AND
MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK, N.A. AND ITS AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF
IT WERE NOT THE ADMINISTRATIVE AGENT.


 


SECTION 7.03.  ACTION BY ADMINISTRATIVE AGENT.  THE OBLIGATIONS OF THE
ADMINISTRATIVE AGENT HEREUNDER ARE ONLY THOSE EXPRESSLY SET FORTH HEREIN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL
NOT BE REQUIRED TO TAKE ANY ACTION WITH RESPECT TO ANY DEFAULT, EXCEPT AS
EXPRESSLY PROVIDED IN ARTICLE 6.


 


SECTION 7.04.  CONSULTATION WITH EXPERTS.  THE ADMINISTRATIVE AGENT MAY CONSULT
WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE BORROWER), INDEPENDENT PUBLIC
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE
ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 7.05.  LIABILITY OF ADMINISTRATIVE AGENT.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN
CONNECTION HEREWITH (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED BANKS
(OR SUCH DIFFERENT NUMBER OF BANKS AS ANY PROVISION HEREOF EXPRESSLY REQUIRES
FOR SUCH CONSENT OR REQUEST) OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY
(I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH THIS
AGREEMENT OR ANY BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE COVENANTS OR AGREEMENTS OF THE BORROWER; (III) THE SATISFACTION OF ANY
CONDITION SPECIFIED IN ARTICLE 3, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT; OR (IV) THE VALIDITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, THE NOTES OR ANY OTHER INSTRUMENT OR WRITING
FURNISHED IN CONNECTION HEREWITH.  THE ADMINISTRATIVE AGENT SHALL NOT INCUR ANY
LIABILITY BY ACTING IN RELIANCE UPON ANY NOTICE, CONSENT, CERTIFICATE,
STATEMENT, OR OTHER WRITING (WHICH MAY BE A BANK WIRE, TELEX, FACSIMILE
TRANSMISSION OR SIMILAR WRITING) BELIEVED BY IT TO BE GENUINE OR TO BE SIGNED BY
THE PROPER PARTY OR PARTIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE USE OF THE TERM “AGENT” IN THIS AGREEMENT WITH REFERENCE TO THE
ADMINISTRATIVE AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED
(OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW. 
INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM AND IS INTENDED
TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT
CONTRACTING PARTIES.


 


SECTION 7.06.  INDEMNIFICATION.  EACH BANK, RATABLY IN ACCORDANCE WITH ITS
COMMITMENT, INDEMNIFIES THE ADMINISTRATIVE AGENT, THE SWINGLINE BANK AND EACH
ISSUING BANK (TO THE EXTENT NOT REIMBURSED BY THE BORROWER) AGAINST ANY COST,
EXPENSE (INCLUDING COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS
OR LIABILITY (EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION
WITH: (I) THE EXECUTION OR DELIVERY OF THE PRIOR AGREEMENT, THIS AGREEMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE

 

39

--------------------------------------------------------------------------------


 


PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (III) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER SUCH INDEMNITEE IS A PARTY THERETO.


 


SECTION 7.07.  CREDIT DECISION.  EACH BANK AND EACH ISSUING BANK ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR
ANY OTHER BANK, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH BANK AND EACH ISSUING BANK ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
BANK, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ANY ACTION UNDER THIS AGREEMENT.


 


SECTION 7.08.  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME BY GIVING NOTICE THEREOF TO THE BANKS AND THE BORROWER.  UPON
ANY SUCH RESIGNATION, THE REQUIRED BANKS SHALL HAVE THE RIGHT TO APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE
BEEN SO APPOINTED BY THE REQUIRED BANKS, AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE
BANKS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL
BANK ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF
ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$50,000,000.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS AND
DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT,
THE PROVISIONS OF THIS ARTICLE SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT.


 


SECTION 7.09.  AGENT’S FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR ITS OWN ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES PREVIOUSLY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


SECTION 7.10.  NO ADDITIONAL DUTIES OF OTHER AGENTS.  BANK OF AMERICA, N.A.,
SUNTRUST BANK AND THE BANK OF TOKYO–MITSUBSHI, LTD., NY BRANCH HAVE BEEN
DESIGNATED AS “CO–DOCUMENTATION AGENTS” AND WACHOVIA BANK, N. A. HAS BEEN
DESIGNATED AS “SYNDICATION AGENT” HEREUNDER IN RECOGNITION OF THE LEVEL OF EACH
OF THEIR RESPECTIVE COMMITMENTS.  NONE OF THE PARTIES LISTED IN THE FOREGOING
SENTENCE IS AN AGENT FOR THE BANKS AND NO SUCH BANK SHALL HAVE ANY OBLIGATION
HEREUNDER OTHER THAN THOSE EXISTING IN ITS CAPACITY AS A BANK.  WITHOUT LIMITING
THE FOREGOING, NO SUCH BANK SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY OTHER BANK.


 


ARTICLE 8
CHANGE IN CIRCUMSTANCES


 


SECTION 8.01.  BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IF ON
OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD FOR ANY CD LOAN, EURO–DOLLAR
LOAN OR MONEY MARKET LIBOR LOAN:

 

40

--------------------------------------------------------------------------------


 


(A)                                  THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REFERENCE BANK THAT DEPOSITS IN DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT
BEING OFFERED TO THE REFERENCE BANK IN THE RELEVANT MARKET FOR SUCH INTEREST
PERIOD, OR


 


(B)                                 IN THE CASE OF A COMMITTED BORROWING, BANKS
HAVING 50% OR MORE OF THE AGGREGATE AMOUNT OF THE COMMITMENTS ADVISE THE
ADMINISTRATIVE AGENT THAT THE ADJUSTED CD RATE OR THE ADJUSTED LONDON INTERBANK
OFFERED RATE, AS THE CASE MAY BE, AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH BANKS OF FUNDING THEIR CD
LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY BE, FOR SUCH INTEREST PERIOD, THE
ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE NOTICE THEREOF TO THE BORROWER AND THE
BANKS, WHEREUPON UNTIL THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, (I) THE
OBLIGATIONS OF THE BANKS TO MAKE CD LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY
BE, OR TO CONTINUE OR CONVERT OUTSTANDING LOANS AS OR INTO CD LOANS OR
EURO–DOLLAR LOANS, AS THE CASE MAY BE, SHALL BE SUSPENDED AND (II) EACH
OUTSTANDING CD LOAN OR EURO–DOLLAR LOAN, AS THE CASE MAY BE, SHALL BE CONVERTED
INTO A BASE RATE LOAN ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
APPLICABLE THERETO.  UNLESS THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT AT
LEAST TWO DOMESTIC BUSINESS DAYS BEFORE THE DATE OF ANY FIXED RATE BORROWING FOR
WHICH A NOTICE OF BORROWING HAS PREVIOUSLY BEEN GIVEN THAT IT ELECTS NOT TO,
BORROW ON SUCH DATE, (I) IF SUCH FIXED RATE BORROWING IS A COMMITTED BORROWING,
SUCH BORROWING SHALL INSTEAD BE MADE AS A BASE RATE BORROWING AND (II) IF SUCH
FIXED RATE BORROWING IS A MONEY MARKET LIBOR BORROWING, THE MONEY MARKET LIBOR
LOANS COMPRISING SUCH BORROWING SHALL BEAR INTEREST FOR EACH DAY FROM AND
INCLUDING THE FIRST DAY TO BUT EXCLUDING THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AT THE BASE RATE PLUS THE BASE MARGIN FOR SUCH DAY.


 


SECTION 8.02.  ILLEGALITY.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY BANK (OR ITS EURO–DOLLAR LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY BANK (OR ITS
EURO–DOLLAR LENDING OFFICE) TO MAKE, MAINTAIN OR FUND ITS EURO–DOLLAR LOANS AND
SUCH BANK SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
SHALL FORTHWITH GIVE NOTICE THEREOF TO THE OTHER BANKS AND THE BORROWER,
WHEREUPON UNTIL SUCH BANK NOTIFIES THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE
OBLIGATION OF SUCH BANK TO MAKE EURO–DOLLAR LOANS SHALL BE SUSPENDED.  BEFORE
GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION, SUCH
BANK SHALL DESIGNATE A DIFFERENT EURO–DOLLAR LENDING OFFICE IF SUCH DESIGNATION
WILL AVOID THE NEED FOR GIVING SUCH NOTICE AND WILL NOT, IN THE JUDGMENT OF SUCH
BANK, BE OTHERWISE DISADVANTAGEOUS TO SUCH BANK.  IF SUCH NOTICE IS GIVEN, EACH
EURO–DOLLAR LOAN OF SUCH BANK THEN OUTSTANDING SHALL BE CONVERTED TO A BASE RATE
LOAN EITHER (A) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE
TO SUCH EURO–DOLLAR LOAN IF SUCH BANK MAY LAWFULLY CONTINUE TO MAINTAIN AND FUND
SUCH LOAN AS A EURO–DOLLAR LOAN TO SUCH DAY OR (B) IMMEDIATELY IF SUCH BANK
SHALL DETERMINE THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LOAN
AS A EURO–DOLLAR LOAN TO SUCH DAY.  INTEREST AND PRINCIPAL ON ANY SUCH BASE RATE
LOAN SHALL BE PAYABLE ON THE SAME DATES AS, AND ON A PRO RATA BASIS WITH, THE
INTEREST AND PRINCIPAL PAYABLE ON THE RELATED EURO–DOLLAR LOANS OF THE OTHER
BANKS.


 


SECTION 8.03.  INCREASED COST AND REDUCED RETURN.  (A) IF ON OR AFTER (X) THE
DATE HEREOF, IN THE CASE OF ANY COMMITTED LOAN, ANY OBLIGATION TO MAKE COMMITTED
LOANS OR ANY LETTER OF CREDIT OR (Y) THE DATE OF THE RELATED MONEY MARKET QUOTE,
IN THE CASE OF ANY MONEY MARKET LOAN, THE ADOPTION OF ANY APPLICABLE LAW,
RULE OR REGULATION, OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ANY ISSUING BANK WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE

 

41

--------------------------------------------------------------------------------


 


FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY SHALL
IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE (INCLUDING, WITHOUT LIMITATION,
ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, BUT EXCLUDING (I) WITH RESPECT TO ANY CD LOAN, ANY SUCH REQUIREMENT
INCLUDED IN AN APPLICABLE DOMESTIC RESERVE PERCENTAGE AND (II) WITH RESPECT TO
ANY EURO–DOLLAR LOAN ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE EURO–DOLLAR
RESERVE PERCENTAGE), SPECIAL DEPOSIT, INSURANCE ASSESSMENT (EXCLUDING, WITH
RESPECT TO ANY CD LOAN, ANY SUCH REQUIREMENT REFLECTED IN AN APPLICABLE
ASSESSMENT RATE) OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ANY ISSUING BANK OR SHALL IMPOSE ON ANY BANK (OR ITS APPLICABLE
LENDING OFFICE) OR ANY ISSUING BANK OR ON THE UNITED STATES MARKET FOR
CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION
AFFECTING ITS FIXED RATE LOANS, ITS NOTE, ANY LETTER OF CREDIT OR ITS OBLIGATION
TO MAKE FIXED RATE LOANS OR ISSUE LETTERS OF CREDIT AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ISSUING BANK, AS APPLICABLE, OF MAKING OR MAINTAINING ANY FIXED RATE
LOAN OR OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT, OR TO REDUCE THE AMOUNT
OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH BANK (OR ITS APPLICABLE LENDING
OFFICE) OR ISSUING BANK UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT
THERETO, BY AN AMOUNT DEEMED BY SUCH BANK OR ISSUING BANK TO BE MATERIAL, THEN,
WITHIN 15 DAYS AFTER DEMAND BY SUCH BANK OR ISSUING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH BANK OR ISSUING BANK, AS
APPLICABLE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH BANK OR
ISSUING BANK, AS APPLICABLE, FOR SUCH INCREASED COST OR REDUCTION.


 


(B)                                 IF ANY BANK OR ANY ISSUING BANK REASONABLY
SHALL HAVE DETERMINED THAT, AFTER THE DATE HEREOF, THE ADOPTION OF ANY
APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN
ANY SUCH LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON CAPITAL OF SUCH BANK (OR ITS PARENT) OR
ISSUING BANK (OR ITS PARENT) AS A CONSEQUENCE OF SUCH PERSON’S OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH IT (OR ITS PARENT) COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE, REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH BANK OR
ISSUING BANK, AS APPLICABLE, TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN 15
DAYS AFTER DEMAND BY SUCH BANK OR ISSUING BANK, AS APPLICABLE (WITH A COPY TO
THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH BANK OR ISSUING BANK,
AS APPLICABLE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH BANK
(OR ITS PARENT) FOR SUCH REDUCTION.


 


(C)                                  EACH BANK AND EACH ISSUING BANK WILL
PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH
IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF, WHICH WILL ENTITLE IT TO
COMPENSATION PURSUANT TO THIS SECTION AND WILL DESIGNATE A DIFFERENT LENDING
OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF,
SUCH COMPENSATION AND WILL NOT, IN THE JUDGMENT OF SUCH BANK OR ISSUING BANK, AS
APPLICABLE, BE OTHERWISE DISADVANTAGEOUS TO SUCH BANK OR ISSUING BANK, AS
APPLICABLE.  A CERTIFICATE OF ANY BANK OR ANY ISSUING BANK CLAIMING COMPENSATION
UNDER THIS SECTION AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID
TO IT HEREUNDER, ALONG WITH SUCH SUPPLEMENTAL INFORMATION AS THE BORROWER MAY
REASONABLY REQUEST, SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN
DETERMINING SUCH AMOUNT, SUCH BANK OR ISSUING BANK, AS APPLICABLE, MAY USE ANY
REASONABLE AVERAGING AND ATTRIBUTION METHODS.


 


SECTION 8.04.  TAXES.  (A) FOR THE PURPOSES OF THIS SECTION 8.04, THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:


 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note,

 

42

--------------------------------------------------------------------------------


 

and all liabilities with respect thereto, excluding (i) in the case of each
Bank, each Issuing Bank and the Administrative Agent, taxes imposed on its
income, and franchise or similar taxes imposed on it, by a jurisdiction under
the laws of which such Bank, Issuing Bank or the Administrative Agent (as the
case may be) is organized or in which its principal executive office is located
or, in the case of each Bank, in which its Applicable Lending Office is located
and (ii) in the case of each Bank or each Issuing Bank, any United States
withholding tax imposed on such payments but only to the extent that such Bank
or Issuing Bank is subject to United States withholding tax at the time such
Bank first becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 


(B)                                 ANY AND ALL PAYMENTS BY THE BORROWER TO OR
FOR THE ACCOUNT OF ANY BANK, ANY ISSUING BANK OR THE ADMINISTRATIVE AGENT
HEREUNDER OR UNDER ANY NOTE SHALL BE MADE WITHOUT DEDUCTION FOR ANY TAXES OR
OTHER TAXES; PROVIDED THAT, IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT
ANY TAXES OR OTHER TAXES FROM ANY SUCH PAYMENTS, (I) THE SUM PAYABLE SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) SUCH BANK
OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW AND (IV) THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE
AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 9.01, THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.


 


(C)                                  THE BORROWER AGREES TO INDEMNIFY EACH BANK,
EACH ISSUING BANK AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR
OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR
ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY SUCH
BANK OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  THIS INDEMNIFICATION SHALL BE PAID WITHIN 15 DAYS AFTER SUCH BANK,
ISSUING BANK OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES DEMAND
THEREFOR.


 


(D)                                 EACH FOREIGN BANK, ON OR PRIOR TO THE DATE
OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH BANK LISTED
ON THE SIGNATURE PAGES HEREOF AND ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A
BANK IN THE CASE OF EACH OTHER BANK, AND FROM TIME TO TIME THEREAFTER IF
REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG AS SUCH BANK REMAINS
LAWFULLY ABLE TO DO SO), SHALL PROVIDE THE BORROWER AND THE ADMINISTRATIVE AGENT
WITH APPLICABLE INTERNAL REVENUE SERVICE FORM, CERTIFYING THAT SUCH BANK IS
ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY WHICH EXEMPTS THE BANK FROM UNITED STATES WITHHOLDING TAX OR REDUCES THE
RATE OF WITHHOLDING TAX ON PAYMENTS OF INTEREST FOR THE ACCOUNT OF SUCH BANK OR
CERTIFYING THAT THE INCOME RECEIVABLE PURSUANT TO THIS AGREEMENT IS EFFECTIVELY
CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES.


 


(E)                                  FOR ANY PERIOD WITH RESPECT TO WHICH A BANK
HAS FAILED TO PROVIDE THE BORROWER OR THE ADMINISTRATIVE AGENT WITH THE
APPROPRIATE FORM PURSUANT TO SECTION 8.04(D) (UNLESS SUCH FAILURE IS DUE TO A
CHANGE IN TREATY, LAW OR REGULATION OCCURRING SUBSEQUENT TO THE DATE ON WHICH
SUCH FORM ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH BANK SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER SECTION 8.04(B) OR (C) WITH RESPECT TO TAXES
IMPOSED BY THE UNITED STATES; PROVIDED THAT IF A BANK WHICH IS OTHERWISE EXEMPT
FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX, BECOMES SUBJECT TO TAXES

 

43

--------------------------------------------------------------------------------


 


BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, THE BORROWER SHALL
TAKE SUCH STEPS AS SUCH BANK SHALL REASONABLY REQUEST TO ASSIST SUCH BANK TO
RECOVER SUCH TAXES.


 


(F)                                    IF THE BORROWER IS REQUIRED TO PAY
ADDITIONAL AMOUNTS TO OR FOR THE ACCOUNT OF ANY BANK PURSUANT TO THIS SECTION,
THEN SUCH BANK WILL CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF,
IN THE JUDGMENT OF SUCH BANK, SUCH CHANGE (I) WILL ELIMINATE OR REDUCE ANY SUCH
ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE AND (II) IS NOT OTHERWISE
DISADVANTAGEOUS TO SUCH BANK.


 


SECTION 8.05.  BASE RATE LOANS SUBSTITUTED FOR AFFECTED FIXED RATE LOANS.  IF
(I) THE OBLIGATION OF ANY BANK TO MAKE, OR TO CONTINUE OR CONVERT OUTSTANDING
LOANS AS OR TO, EURO–DOLLAR LOANS HAS BEEN SUSPENDED PURSUANT TO SECTION 8.02 OR
(II) ANY BANK HAS DEMANDED COMPENSATION UNDER SECTION 8.03 OR 8.04 WITH RESPECT
TO ITS CD LOANS OR EURO–DOLLAR LOANS AND THE BORROWER SHALL, BY AT LEAST FIVE
EURO–DOLLAR BUSINESS DAYS’ PRIOR NOTICE TO SUCH BANK THROUGH THE ADMINISTRATIVE
AGENT, HAVE ELECTED THAT THE PROVISIONS OF THIS SECTION SHALL APPLY TO SUCH
BANK, THEN, UNLESS AND UNTIL SUCH BANK NOTIFIES THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION OR DEMAND FOR COMPENSATION NO
LONGER EXIST, ALL LOANS WHICH WOULD OTHERWISE BE MADE BY SUCH BANK AS (OR
CONTINUED AS OR CONVERTED TO) CD LOANS OR EURO–DOLLAR LOANS, AS THE CASE MAY BE,
SHALL INSTEAD BE BASE RATE LOANS (ON WHICH INTEREST AND PRINCIPAL SHALL BE
PAYABLE CONTEMPORANEOUSLY WITH THE RELATED FIXED RATE LOANS OF THE OTHER
BANKS).  IF SUCH BANK NOTIFIES THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE
TO SUCH SUSPENSION OR DEMAND FOR COMPENSATION NO LONGER EXIST, THE PRINCIPAL
AMOUNT OF EACH SUCH BASE RATE LOAN SHALL BE CONVERTED INTO A EURO–DOLLAR LOAN OR
CD LOAN, AS THE CASE MAY BE, ON THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST
PERIOD APPLICABLE TO THE RELATED EURO–DOLLAR LOANS OR CD LOANS OF THE OTHER
BANKS.


 


SECTION 8.06.  SUBSTITUTION OF BANK.  IF ANY BANK HAS DEMANDED COMPENSATION
PURSUANT TO SECTION 8.03 OR 8.04, THE BORROWER SHALL HAVE THE RIGHT TO DESIGNATE
AN ASSIGNEE WHICH IS NOT AN AFFILIATE OF THE BORROWER TO PURCHASE FOR CASH,
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT F HERETO, THE OUTSTANDING LOANS AND COMMITMENT OF SUCH BANK AND TO
ASSUME ALL OF SUCH BANK’S OTHER RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT
RECOURSE TO OR WARRANTY BY SUCH BANK, FOR A PURCHASE PRICE EQUAL TO THE
PRINCIPAL AMOUNT OF ALL OF SUCH BANK’S OUTSTANDING LOANS INCLUDING
PARTICIPATIONS IN THE LC DISBURSEMENTS AND SWINGLINE LOANS, PLUS ANY ACCRUED BUT
UNPAID INTEREST THEREON AND THE ACCRUED BUT UNPAID FACILITY FEES IN RESPECT OF
THAT BANK’S COMMITMENT HEREUNDER PLUS SUCH AMOUNT, IF ANY, AS WOULD BE PAYABLE
PURSUANT TO SECTION 2.14 IF THE OUTSTANDING LOANS OF SUCH BANK WERE PREPAID IN
THEIR ENTIRETY ON THE DATE OF CONSUMMATION OF SUCH ASSIGNMENT.


 


ARTICLE 9
MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 


(A)                                  IF TO THE BORROWER, TO IT AT 13925
BALLANTYNE CORPORATE PLACE, SUITE 400, CHARLOTTE, NC 28277, ATTENTION OF CHIEF
FINANCIAL OFFICER, TELECOPY NO. (704) 501-1190;


 


(B)                                 IF TO THE ADMINISTRATIVE AGENT AND/OR
SWINGLINE BANK, 2200 ROSS AVENUE, 3RD FLOOR, DALLAS, TEXAS  75201, ATTENTION OF
MICHAEL LISTER, TELECOPY NO. (214) 965-2044 WITH A COPY TO JPMORGAN CHASE BANK,
LOAN AGENCY SERVICES, 1111 FANNIN, 10TH FLOOR, HOUSTON, TEXAS 77002; ATTENTION:
CODY CANNON, TELEPHONE (713) 750-2336; TELECOPY NO. (713) 750-2228;


 


(C)                                  IF TO A BANK OR ISSUING BANK, TO IT AT ITS
ADDRESS (OR TELECOPY NUMBER) SET FORTH IN THE ADMINISTRATIVE QUESTIONNAIRE
DELIVERED TO ADMINISTRATIVE AGENT BY SUCH BANK IN CONNECTION WITH THIS

 

44

--------------------------------------------------------------------------------


 


AGREEMENT OR THE PRIOR AGREEMENT OR IN CONNECTION WITH THE ASSIGNMENT AND
ASSUMPTION PURSUANT TO WHICH SUCH BANK BECAME A PARTY HERETO.


 

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 


SECTION 9.02.  NO WAIVERS.  NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY BANK IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OR UNDER ANY NOTE SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED AND PROVIDED IN THE NOTES SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES PROVIDED BY LAW OR OTHERWISE.


 


SECTION 9.03.  EXPENSES; INDEMNIFICATION.  (A) THE BORROWER SHALL PAY: (I) ALL
OUT–OF–POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, INCLUDING FEES AND
DISBURSEMENTS OF SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION
WITH, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT, ANY WAIVER OR
CONSENT HEREUNDER OR ANY AMENDMENT HEREOF OR ANY DEFAULT OR ALLEGED DEFAULT
HEREUNDER; (II) ALL OUT–OF–POCKET EXPENSES OF EACH ISSUING BANK, INCLUDING FEES
AND DISBURSEMENTS OF SPECIAL COUNSEL FOR EACH ISSUING BANK, IN CONNECTION WITH,
THE PREPARATION AND ADMINISTRATION OF ANY LETTER OF CREDIT (INCLUDING ANY
ISSUANCE, MODIFICATION OR PAYMENT OF ANY DEMAND UNDER ANY LETTER OF CREDIT), ANY
WAIVER OR CONSENT HEREUNDER OR ANY DEFAULT OR ALLEGED DEFAULT HEREUNDER; AND
(III) IF AN EVENT OF DEFAULT OCCURS, ALL OUT–OF–POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH BANK, INCLUDING (WITHOUT
DUPLICATION) THE FEES AND DISBURSEMENTS OF COUNSEL, IN CONNECTION WITH SUCH
EVENT OF DEFAULT AND COLLECTION, BANKRUPTCY, INSOLVENCY AND OTHER ENFORCEMENT
PROCEEDINGS RESULTING THEREFROM.


 


(B)                                 THE BORROWER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH BANK, THEIR RESPECTIVE
AFFILIATES AND THE RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF THE
FOREGOING (EACH AN “INDEMNITEE”) AND HOLD EACH INDEMNITEE HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL, WHICH MAY BE INCURRED BY SUCH INDEMNITEE IN CONNECTION WITH ANY
INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING (WHETHER OR NOT SUCH
INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO) BROUGHT OR THREATENED RELATING
TO OR ARISING OUT OF THIS AGREEMENT, THE PRIOR AGREEMENT OR ANY ACTUAL OR
PROPOSED USE OF PROCEEDS OF LOANS HEREUNDER OR UNDER THE PRIOR AGREEMENT;
PROVIDED THAT NO INDEMNITEE SHALL HAVE THE RIGHT TO BE INDEMNIFIED HEREUNDER FOR
SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.


 


SECTION 9.04.  SHARING OF SET–OFFS.  EACH BANK AGREES THAT IF IT SHALL, BY
EXERCISING ANY RIGHT OF SET–OFF OR COUNTERCLAIM OR OTHERWISE, RECEIVE PAYMENT OF
A PROPORTION OF THE AGGREGATE AMOUNTS OUTSTANDING HEREUNDER HELD BY IT WHICH IS
GREATER THAN THE PROPORTION RECEIVED BY ANY OTHER BANK IN RESPECT OF THE
AGGREGATE AMOUNTS OUTSTANDING HEREUNDER, THE BANK RECEIVING SUCH PROPORTIONATELY
GREATER PAYMENT SHALL PURCHASE SUCH PARTICIPATIONS IN THE OUTSTANDING OF THE
OTHER BANKS, AND SUCH OTHER ADJUSTMENTS SHALL BE MADE, AS MAY BE REQUIRED SO
THAT ALL SUCH PAYMENTS ON THE AMOUNTS OUTSTANDING HEREUNDER HELD BY THE BANKS
SHALL BE SHARED BY THE BANKS PRO RATA; PROVIDED THAT NOTHING IN THIS SECTION

 

45

--------------------------------------------------------------------------------


 


SHALL IMPAIR THE RIGHT OF ANY BANK TO EXERCISE ANY RIGHT OF SET–OFF OR
COUNTERCLAIM IT MAY HAVE AND TO APPLY THE AMOUNT SUBJECT TO SUCH EXERCISE TO THE
PAYMENT OF INDEBTEDNESS OF THE BORROWER OTHER THAN ITS INDEBTEDNESS HEREUNDER. 
THE BORROWER AGREES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THAT ANY HOLDER OF A PARTICIPATION IN THE OBLIGATIONS
OUTSTANDING HEREUNDER, WHETHER OR NOT ACQUIRED PURSUANT TO THE FOREGOING
ARRANGEMENTS, MAY EXERCISE RIGHTS OF SET–OFF OR COUNTERCLAIM AND OTHER RIGHTS
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH HOLDER OF A PARTICIPATION
WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 9.05.  AMENDMENTS AND WAIVERS.  ANY PROVISION OF THIS AGREEMENT OR THE
NOTES MAY BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT OR WAIVER IS IN
WRITING AND IS SIGNED BY THE BORROWER AND THE REQUIRED BANKS (AND, IF THE RIGHTS
OR DUTIES OF THE ADMINISTRATIVE AGENT ARE AFFECTED THEREBY, BY THE
ADMINISTRATIVE AGENT); PROVIDED THAT NO SUCH AMENDMENT OR WAIVER SHALL:


 


(A)                                  UNLESS SIGNED BY ALL THE BANKS,
(I) INCREASE OR DECREASE THE COMMITMENT OF ANY BANK (EXCEPT FOR A RATABLE
DECREASE IN THE COMMITMENTS OF ALL BANKS) OR SUBJECT ANY BANK TO ANY ADDITIONAL
OBLIGATION, (II) REDUCE THE PRINCIPAL OF OR RATE OF INTEREST ON ANY LOAN OR
LC DISBURSEMENT OR ANY FEES HEREUNDER, (III) POSTPONE THE DATE FIXED FOR ANY
PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY LOAN, ANY REIMBURSEMENT OBLIGATIONS
IN RESPECT OF ANY LETTERS OF CREDIT OR ANY FEES HEREUNDER OR FOR ANY TERMINATION
OF ANY COMMITMENT, (IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE NOTES, OR THE NUMBER OF BANKS, WHICH
SHALL BE REQUIRED FOR THE BANKS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS
SECTION OR ANY OTHER PROVISION OF THIS AGREEMENT, (V) CHANGE THIS
CLAUSE 9.05(A) OR (VI) CHANGE THE PRO-RATA SHARING OR PRO-RATA PAYMENT
DISTRIBUTION PROVISIONS OF THIS AGREEMENT; OR


 


(B)                                 UNLESS SIGNED BY AN ISSUING BANK, AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF SUCH ISSUING BANK; OR


 


(C)                                  UNLESS SIGNED BY THE SWINGLINE BANK, AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE SWINGLINE BANK.


 

Notwithstanding clause (a) preceding, the Commitments may be increased pursuant
to an Increased Commitment Supplement executed in accordance with the terms and
conditions of Section 2.17 which only needs to be signed by the Borrower, the
Administrative Agent and the Banks increasing or providing new Commitments
thereunder if the Increased Commitment Supplement does not increase the
aggregate amount of the Commitments to an amount in excess of $350,000,000.

 


SECTION 9.06.  SUCCESSORS AND ASSIGNS.  (A) THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
ANY ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH BANK (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO BANK MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF ANY ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN CLAUSE (C) OF THIS SECTION) AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, EACH INDEMNITEE) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 (I)                                    
SUBJECT TO THE CONDITIONS SET FORTH IN CLAUSE (B)(II) BELOW, ANY BANK MAY ASSIGN
TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT

 

46

--------------------------------------------------------------------------------


 


(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED) OF:


 

(A)                              THE BORROWER, PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED FOR AN ASSIGNMENT TO A BANK, AN AFFILIATE OF A BANK,
AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO
ANY OTHER ASSIGNEE; AND

 

(B)                                THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY
COMMITMENT TO AN ASSIGNEE THAT IS A BANK WITH A COMMITMENT IMMEDIATELY PRIOR TO
GIVING EFFECT TO SUCH ASSIGNMENT, AN AFFILIATE OF A BANK OR AN APPROVED FUND.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A BANK
OR AN AFFILIATE OF A BANK, AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING BANK’S COMMITMENT OR LOANS, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING BANK SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING BANK’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A BANK, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 9.06(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Bank, (b) an affiliate of a Bank or (c) an entity or an affiliate of an entity
that administers or manages a Bank.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO CLAUSE (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A BANK UNDER THIS AGREEMENT, AND
THE ASSIGNING BANK THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE
ASSIGNING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH BANK SHALL
CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
ARTICLE 8).  ANY ASSIGNMENT OR TRANSFER BY A BANK OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.06 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH BANK OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT

 

47

--------------------------------------------------------------------------------


 

AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE BANKS, AND
THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING
TO, EACH BANK PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE BANKS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A BANK
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY
ISSUING BANK AND ANY BANK, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING BANK AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A BANK HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)                                  (I)                                     ANY
BANK MAY, WITHOUT THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK, OR THE SWINGLINE BANK SELL PARTICIPATIONS TO ONE OR MORE BANKS OR
OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH BANK’S RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH BANK’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH BANK SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE OTHER
BANKS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION
WITH SUCH BANK’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT
OR INSTRUMENT PURSUANT TO WHICH A BANK SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH BANK SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN
DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH BANK
WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN SECTION 9.05(A) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF ARTICLE 8 TO THE SAME
EXTENT AS IF IT WERE A BANK AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT
TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.04 AS THOUGH IT
WERE A BANK, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO THIS AGREEMENT AS
THOUGH IT WERE A BANK.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER ARTICLE 8 THAN THE APPLICABLE BANK WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
FOREIGN BANK IF IT WERE A BANK SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 8.04 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 8.04 AS THOUGH IT WERE A BANK.

 


(D)                                 ANY BANK MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH BANK, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A BANK FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH BANK AS A PARTY HERETO.

 

48

--------------------------------------------------------------------------------


 


SECTION 9.07.  COLLATERAL.  EACH OF THE BANKS REPRESENTS TO THE ADMINISTRATIVE
AGENT AND EACH OF THE OTHER BANKS THAT IT IN GOOD FAITH IS NOT RELYING UPON ANY
“MARGIN STOCK” (AS DEFINED IN REGULATION U) AS COLLATERAL IN THE EXTENSION OR
MAINTENANCE OF THE CREDIT PROVIDED FOR IN THIS AGREEMENT.


 


SECTION 9.08.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  THIS GOVERNING LAW ELECTION HAS BEEN MADE BY THE PARTIES IN
RELIANCE (AT LEAST IN PART) ON SECTION 5–1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, AS AMENDED (AS AND TO THE EXTENT APPLICABLE), AND OTHER
APPLICABLE LAW.  THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


SECTION 9.09.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; AMENDMENT AND
RESTATEMENT.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF.  THIS AGREEMENT SHALL BECOME EFFECTIVE UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF COUNTERPARTS HEREOF SIGNED BY EACH OF THE PARTIES HERETO
(OR, IN THE CASE OF ANY PARTY AS TO WHICH AN EXECUTED COUNTERPART SHALL NOT HAVE
BEEN RECEIVED, RECEIPT BY THE ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO IT OF
TELEGRAPHIC, TELEX, FACSIMILE OR OTHER WRITTEN CONFIRMATION FROM SUCH PARTY OF
EXECUTION OF A COUNTERPART HEREOF BY SUCH PARTY).  THIS AGREEMENT AMENDS AND
RESTATED IN ITS ENTIRETY THE PRIOR AGREEMENT.  HOWEVER, FOR ALL MATTERS ARISING
PRIOR TO THE EFFECTIVE DATE (INCLUDING THE ACCRUAL AND PAYMENT OF INTEREST AND
FEES, AND MATTERS RELATING TO INDEMNIFICATION AND COMPLIANCE WITH FINANCIAL
COVENANTS), THE TERMS OF THE PRIOR AGREEMENT (AS UNMODIFIED BY THIS AGREEMENT)
SHALL CONTROL AND ARE HEREBY RATIFIED AND CONFIRMED.  THE BORROWER REPRESENTS
AND WARRANTS THAT AS OF THE EFFECTIVE DATE THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE PRIOR
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


SECTION 9.10.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  LIMITATION OF LIABILITY.  NONE OF THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK, ANY BANK, OR ANY AFFILIATE, OFFICER, DIRECTOR, EMPLOYEE, ATTORNEY,
OR ADMINISTRATIVE AGENT THEREOF SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND
BORROWER HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE ANY OF THEM UPON, ANY
CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
SUFFERED OR INCURRED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR IN
ANY WAY RELATED TO ANY OF THE LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS.


 


SECTION 9.13.  CONSTRUCTION.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
BANK ACKNOWLEDGES THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL COUNSEL OF ITS
OWN CHOICE AND HAS BEEN

 

49

--------------------------------------------------------------------------------


 


AFFORDED AN OPPORTUNITY TO REVIEW THE LOAN DOCUMENTS WITH ITS LEGAL COUNSEL AND
THAT THE LOAN DOCUMENTS SHALL BE CONSTRUED AS IF JOINTLY DRAFTED BY THE PARTIES
THERETO.


 


SECTION 9.14.  INDEPENDENCE OF COVENANTS.  ALL COVENANTS UNDER THE LOAN
DOCUMENTS SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR
CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE
PERMITTED BY AN EXCEPTION TO, OR BE OTHERWISE WITHIN THE LIMITATIONS OF, ANOTHER
COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT IF SUCH ACTION IS TAKEN OR
SUCH CONDITION EXISTS.


 


SECTION 9.15.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 9.16.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND EACH BANK AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS
DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED: (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT  REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT AND
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH
THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY BANK
ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR THE
PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE
BORROWER RELATING TO THE BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY BANK ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER;
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE
DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS
CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING IN ANY
COMMITMENT OR FEE LETTER EXECUTED IN CONNECTION HEREWITH TO THE CONTRARY OR THE
FORGOING PROVISIONS, THE PARTIES HERETO MAY DISCLOSE TO ANY PERSON, WITHOUT
LIMITATION OF ANY KIND, THE “TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE,
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011–4) OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER
TAX ANALYSES) THAT ARE PROVIDED TO THE BORROWER RELATING TO SUCH TAX TREATMENT
AND TAX STRUCTURE, EXCEPT THAT, WITH RESPECT TO ANY DOCUMENT OR SIMILAR ITEM
THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY AS WELL AS OTHER INFORMATION,
THIS PROVISO SHALL ONLY APPLY TO SUCH PORTIONS OF THE DOCUMENT OR SIMILAR ITEM
THAT RELATE TO THE TAX TREATMENT OR TAX STRUCTURE OF THE SUCH TRANSACTIONS.

 

50

--------------------------------------------------------------------------------


 


SECTION 9.17.  USA PATRIOT ACT.  EACH BANK THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH BANK TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

  /s/ Carol P. Lowe

 

 

 

Carol P. Lowe, Vice President & Chief Financial
Officer

 

51

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (formerly JPMorgan
Chase Bank and as successor in interest by merger to
Bank One, N.A.) as Administrative Agent, Issuing Bank
and Swingline Bank

 

 

 

 

 

By:

  /s/  Michael Lister

 

 

 

Michael Lister, Senior Vice President

 

52

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
syndication agent and as a Bank

 

 

 

 

 

By:

  /s/  J. Andrew Phelps

 

 

 

J. Andrew Phelps, Vice President

 

53

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as co–documentation
agent and as a Bank

 

 

 

 

 

By:

  /s/  Bryan A. Smith

 

 

 

Name:

  Bryan A. Smith

 

 

 

Title:

  Vice President

 

 

54

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as co–documentation agent and as
a Bank

 

 

 

 

 

By:

  /s/  Thomas F. Parrott

 

 

 

Name:

Thomas F. Parrott

 

 

 

Title:

Vice President

 

 

55

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO–MITSUBISHI, LTD.,
NY BRANCH, as co–documentation agent and as a
Bank

 

 

 

 

 

By:

  /s/  Christian A. Giordano

 

 

 

Name:

  Christian A. Giordano

 

 

 

Title:

  Authorized Signatory

 

 

56

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

  /s/  Henry Setina

 

 

 

Name:

  Henry Setina

 

 

 

Title:

  Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Lloyd Cox

 

 

 

Name:

  Lloyd Cox

 

 

 

Title:

  Managing Director

 

 

57

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK OF PENNSYLVANIA

 

 

 

 

 

By:

  /s/  Michael T. Keenan

 

 

 

Michael T. Keenan, Assistant Vice President

 

58

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

  /s/  J. David Parker, Jr.

 

 

 

Name:

  J. David Parker, Jr.

 

 

 

Title:

  Vice President

 

 

59

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

  /s/  Scott R. Chappelka

 

 

 

Name:

  Scott R. Chappelka

 

 

 

Title:

  Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Michael Madnick

 

 

 

Name:

  Michael Madnick

 

 

 

Title:

  Director

 

 

60

--------------------------------------------------------------------------------


 

 

BANK HAPOALIM B.M.

 

 

 

 

 

By:

  /s/  James P. Surless

 

 

 

Name:

  James P. Surless

 

 

 

Title:

  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Laura Anne Raffa

 

 

 

Name:

  Laura Anne Raffa

 

 

 

Title:

  Executive Vice President & Corporate

 

 

 

 

    Manager

 

 

61

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/  George Calfo

 

 

 

Name:

  George Calfo

 

 

 

Title:

  Managing Director

 

 

62

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Robert Gallagher

 

 

 

Name:

  Robert Gallagher

 

 

 

Title:

  Senior Vice President

 

 

63

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Richard Bradspies

 

 

 

Name:

  Richard Bradspies

 

 

 

Title:

  Deputy General Manager

 

 

64

--------------------------------------------------------------------------------


 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Masanori Shoji

 

 

 

Name:

  Masanori Shoji

 

 

 

Title:

  Joint General Manager

 

 

65

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

 

SCHEDULE 1.01

 

–

 

Commitments

SCHEDULE 1.01(A)

 

–

 

Pricing Schedule

SCHEDULE 1.01(B)

 

–

 

Existing Letters of Credit

SCHEDULE 4.09

 

–

 

Material Subsidiaries

 

 

 

 

 

EXHIBIT A

 

–

 

Form of Note

EXHIBIT B

 

–

 

Form of Money Market Quote Request

EXHIBIT C

 

–

 

Form of Invitation for Money Market Quotes

EXHIBIT D

 

–

 

Form of Money Market Quote

EXHIBIT E

 

–

 

Form of Opinion of Counsel for the Borrower

EXHIBIT F

 

–

 

Form of Assignment and Assumption Agreement

EXHIBIT G

 

–

 

Form of Increased Commitment Supplement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

to

Amended and Restated Credit Agreement

 

Commitments

 

Bank

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

32,500,000

 

Wachovia Bank, N. A.

 

$

27,500,000

 

Bank of America, N.A.

 

$

27,500,000

 

SunTrust Bank

 

$

27,500,000

 

The Bank of Tokyo-Mitsubishi, LTD., NY Branch

 

$

27,500,000

 

BNP Paribas

 

$

22,500,000

 

National City Bank of Pennsylvania

 

$

22,500,000

 

The Bank of New York

 

$

22,500,000

 

Calyon New York Branch

 

$

15,000,000

 

Bank Hapoalim, B.M.

 

$

15,000,000

 

Citicorp North America, Inc.

 

$

15,000,000

 

Mizuho Corporate Bank, LTD.

 

$

15,000,000

 

Bank of China, New York Branch

 

$

15,000,000

 

The Norinchukin Bank, New York Branch

 

$

15,000,000

 

 

 

 

 

 

Total Commitments

 

$

300,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

to

Amended and Restated Credit Agreement

 

Pricing Schedule

 

Each of “Euro–Dollar Margin”, “Base Margin”, “CD Margin” and “Facility Fee Rate”
means, for any date, the rate per annum set forth below in the row under such
term, opposite, with respect to the Euro–Dollar Margin and Base Margin, the
applicable Utilization that applies as of such date and in the column
corresponding to the Pricing Level that applies at such date:

 

Utilization

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate

 

Not Applicable

 

0.100

%

0.125

%

0.150

%

0.200

%

0.250

%

Euro-Dollar Margin

 

Utilization less than or equal to 50%

 

0.400

%

0.500

%

0.600

%

0.800

%

1.000

%

Utilization greater than 50%

 

0.525

%

0.625

%

0.725

%

0.925

%

1.125

%

Base Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilization less than or equal to 50%

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

Utilization greater than 50%

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

CD Margin

 

Utilization less than or equal to 50%

 

0.525

%

0.625

%

0.725

%

0.925

%

1.125

%

Utilization greater than 50%

 

0.650

%

0.750

%

0.850

%

1.050

%

1.250

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I” applies at any date if, at such date, the Borrower’s senior unsecured
bank or other unsecured senior debt is rated BBB+ or higher by S&P or Baa1 or
higher by Moody’s.

 

“Level II” applies at any date if, at such date, the Borrower’s senior unsecured
bank or other unsecured senior debt is rated BBB by S&P or Baa2 by Moody’s.

 

“Level III” applies at any date if, at such date, the Borrower’s senior
unsecured bank or other unsecured senior debt is rated BBB–by S&P or Baa3 by
Moody’s.

 

“Level IV” applies at any date if, at such date, the Borrower’s senior unsecured
bank or other unsecured senior debt is rated BB+ by S&P or Bal by Moody’s.

 

“Level V” applies at any date, if at such date, no other Pricing Level applies.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV or Level V applies at any date.

 

1

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw–Hill
Companies, Inc.

 

“Utilization” means at any date the percentage equivalent of a fraction: (i) the
numerator of which is the sum of (A) the aggregate outstanding principal amount
of the Loans after giving effect to any borrowing or payment on such date plus
(B) the LC Exposure after giving effect to any Letter of Credit issuance or
payment on such date and (ii) the denominator of which is the aggregate amount
of the Commitments at such date, after giving effect to any reduction of the
Commitments on such date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured bank debt of the Borrower without third–party
credit enhancement and any rating assigned to any other debt security of the
Borrower shall be disregarded.  The rating in effect at any date is that in
effect at the close of business on such date.  The applicable “Pricing Level”
for purposes of this definition shall be the Pricing Level set forth above which
corresponds with such credit ratings.  In the event the ratings assigned by S&P
or Moody’s fall in different Pricing Levels, the Pricing Level to be used shall
be the Pricing Level containing the highest rating; provided that if the
difference is more than one full rating category (with changes in the +, - or
numerical modifiers associated with the ratings being considered one full rating
category for purposes of this proviso), the Pricing Level to be used shall be
the Pricing Level containing the rating which is one above the lowest rating
assigned.  If the rating system of S&P or Moody’s shall change or if S&P and
Moody’s both no longer rate the unsecured senior bank debt of the Borrower, the
parties hereto shall negotiate in good faith to amend the references to specific
ratings in this definition (including by way of substituting another rating
agency mutually acceptable to the Borrower and the Administrative Agent for the
rating agency with respect to which the rating system has changed) to reflect
such changed rating system, and if an agreement with the Borrower on this point
cannot be reached, the Administrative Agent, acting in good faith, shall
determine the applicable Pricing Level.  Pending agreement on such amendment or
the Administrative Agent’s determination, the rating in effect immediately prior
to such change will be used in determining the Pricing Level hereunder.  As of
the Effective Date, the Pricing Level is Level II.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

to

Amended and Restated Credit Agreement

 

Existing Letters of Credit

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.09

to

Amended and Restated Credit Agreement

 

Material Subsidiaries

(as of June 9, 2005)

 

1.                                       Carlisle Corporation

 

2.                                       Trail King Industries, Inc.

 

3.                                       Walker Stainless Equipment Company

 

4.                                       Motion Control Industries, Inc.

 

5.                                       Carlisle FoodService Products,
Incorporated

 

6.                                       Carlisle Tire & Wheel Company

 

7.                                       Carlisle Engineered Products, Inc.

 

8.                                       Tensolite Company

 

9.                                       Carlisle Syntec Incorporated

 

10.                                 Carlisle International, Inc.

 

11.                                 Carlisle Power Transmission Products, Inc.

 

12.                                 Carlisle Insurance Company

 

13.                                 Carlisle Coatings & Waterproofing
Incorporated

 

14.                                 Carlisle Holding ApS

 

15.                                 CSL Manufacturing CV

 

16.                                 Carlisle SPV, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Amended and Restated Credit Agreement

 

Note

 

$                                  

Dallas, Texas

 

For value received, Carlisle Companies Incorporated, a Delaware corporation (the
“Borrower”), promises to pay to the order
of                                                   (the “Bank”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on the maturity date provided for in the Credit Agreement.  The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit
Agreement.  All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of the Administrative Agent.

 

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of June 9, 2005 among Carlisle Companies Incorporated, the
Banks party thereto, and JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase
Bank) as Administrative Agent (as the same may be amended from time to time, the
“Credit Agreement”).  Terms defined in the Credit Agreement are used herein with
the same meanings.  Reference is made to the Credit Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Amended and Restated Credit Agreement

 

Form of Money Market Quote Request

[Date]

 

To:                            JPMorgan Chase Bank, N.A. (the “Administrative
Agent”)

 

From:                Carlisle Companies Incorporated (the “Borrower”)

 

Re:                             Amended and Restated Credit Agreement (as
amended from time to time, the “Credit Agreement”) dated as of June 9, 2005
among Carlisle Companies Incorporated, the Banks party thereto, and JPMorgan
Chase Bank, N.A. (formerly JPMorgan Chase Bank), as Administrative Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

 

Date of Borrowing:

 

 

 

Principal Amount(1)

 

Interest Period(2)

 

 

 

 

 

$

 

 

 

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate]. 
[The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

CARLISLE COMPANIES
INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) Amount must be $10,000,000 or a larger multiple of $1,000,000.

 

(2) Not less than one month (LIBOR Auction) or not less than 14 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Amended and Restated Credit Agreement

 

Form of Invitation for Money Market Quotes

 

To                                 [Name of Bank]

 

Re:                               Invitation for Money Market Quotes to Carlisle
Companies Incorporated (the “Borrower”)

 

Pursuant to Section 2.03 of the Amended and Restated Credit Agreement dated as
of June 9, 2005 among the Borrower, the Banks party thereto, and JPMorgan Chase
Bank, N.A. (formerly JPMorgan Chase Bank), as Administrative Agent, we are
pleased on behalf of the Borrower to invite you to submit Money Market Quotes to
the Borrower for the following proposed Money Market Borrowing(s):

 

Date of Borrowing:

 

 

 

Principal Amount

 

Interest Period

 

 

 

 

 

$

 

 

 

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate]. 
[The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to

Amended and Restated Credit Agreement

 

Form of Money Market Quote

 

To:                              JPMorgan Chase Bank, N.A. as Administrative
Agent

 

Re                                  Money Market Quote to Carlisle Companies
Incorporated (the “Borrower”)

 

In response to your invitation on behalf of the Borrower
dated                               , 20         , we hereby make the following
Money Market Quote on the following terms:

 

1.

 

Quoting Bank:

 

 

 

 

 

2.

 

Person to contact at Quoting Bank:

 

 

 

 

 

 

 

 

 

 

3.

 

Date of Borrowing:

(3)

 

 

 

 

4.

 

We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 

Principal

 

 

 

Money Market

 

Amount(4)

 

Interest Period(5)

 

[Margin](6)

 

[Absolute Rate](7)

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed
$                                       .](8)

 

--------------------------------------------------------------------------------

(3) As specified in the related Invitation.

 

(4) Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

 

(5) Not less than one month or not less than 30 days, as specified in the
related Invitation.  No more than five bids are permitted for each Interest
Period.

 

(6) Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”

 

(7) Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

 

(8) Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

 

1

--------------------------------------------------------------------------------


 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Credit Agreement dated as of June 9, 2005 among the Borrower, the Banks party
thereto, and JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase Bank), as
Administrative Agent, irrevocably obligates us to make the Money Market Loan(s)
for which any offer(s) are accepted, in whole or in part.

 

 

Very truly yours,

 

 

 

[NAME OF BANK]

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Authorized Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

to

Amended and Restated Credit Agreement

 

Opinion of

Counsel for the Borrower

 

June 9, 2005

 

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

2001 Ross Ave. 3rd Floor

Dallas, Texas 75201

 

Dear Sirs:

 

I am Vice President, Secretary and General Counsel of Carlisle Companies
Incorporated (the “Borrower”) and in my capacity as an employee of the Borrower,
I have participated in the execution and delivery of the Amended and Restated
Credit Agreement (the “Credit Agreement”) dated as of June 9, 2005 among the
Borrower, the Banks party thereto, and JPMorgan Chase Bank, N.A. (formerly
JPMorgan Chase Bank), as Administrative Agent.  Terms defined in the Credit
Agreement are used herein as therein defined.  This opinion is being rendered to
you pursuant to Section 3.01(b) of the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

 

The opinions expressed in this letter are limited to the laws of the States of
New York and Delaware and the Federal laws of the United States of America.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                       The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

2.                                       The execution, delivery and performance
by the Borrower of the Credit Agreement and the Notes are within the corporate
powers of the Borrower, have been duly authorized by all necessary corporate
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of
incorporation or by–laws of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Material Subsidiaries or result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Material Subsidiaries.

 

3.                                       The Credit Agreement constitutes a
valid and binding agreement of the Borrower and each Note constitutes a valid
and binding obligation of the Borrower, in each case enforceable in

 

1

--------------------------------------------------------------------------------


 

accordance with its terms except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

4.                                       There is no action, suit or proceeding
pending against, or to the best of our knowledge threatened against or
affecting, the Borrower or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the Notes.

 

5.                                       Each of the Borrower’s corporate
Subsidiaries is a corporation validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to have such
powers, licenses, authorizations, consents or approvals could not reasonably be
expected to have a Material Adverse Effect.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

to

Amended and Restated Credit Agreement

 

Assignment And Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

[and is an affiliate/Approved Fund of [identify Bank]

 

 

 

 

 

3.

 

Borrower(s):

 

Carlisle Companies Incorporated

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

$300,000,000 Amended and Restated Credit Agreement dated as of June 9, 2005
among Carlisle Companies Incorporated, the Banks parties thereto, and JPMorgan
Chase Bank, N.A. (formerly JPMorgan Chase Bank), as Administrative Agent

 

1

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Banks

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 20          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to and] Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED JUNE 9, 2005 AMONG CARLISLE
COMPANIES INCORPORATED, THE BANKS PARTY THERETO AND JPMORGAN CHASE BANK, N.A.,
AS THE ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

to

Amended and Restated Credit Agreement

 

Form of Increased Commitment Supplement

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as
of                             ,         and entered into by and among Carlisle
Companies Incorporated, a Delaware corporation (the “Borrower”), each of the
banks or other lending institutions which is a signatory hereto (the “Banks”),
JPMorgan Chase Bank, N.A., as administrative agent for itself and the other
Banks (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and is made with reference to that certain Amended and
Restated Credit Agreement dated as of June 9, 2005 (as amended, the “Credit
Agreement”), by and among the Borrower, the banks party thereto and the Agent. 
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower and the
Banks are entering into this Increased Commitment Supplement to provide for the
increase of the aggregate Commitments;

 

WHEREAS, each Bank party [hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Bank, to the extent not already a
Bank party to the Credit Agreement (herein a “New Bank”), wishes to become a
Bank party to the Credit Agreement];

 

WHEREAS, the Banks are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                            Increase in Revolving
Commitments.  Subject to the terms and conditions hereof, each Bank severally
agrees that its Commitment shall be increased to [or in the case of a New Bank,
shall be] the amount set forth opposite its name on the signature pages hereof.

 

Section 2.                                            [New Banks.  Each New Bank
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent financial statements of
the Borrower delivered under Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Administrative Agent, any other Bank or any of
their officers, directors, subsidiaries or affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Supplement; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent, any other Bank
or any of their officers, directors, subsidiaries or affiliates and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (iv) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (v) agrees that it is a “Bank” under the Loan Documents
and will

 

1

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations that by the terms
of the Loan Documents are required to be performed by it as a Bank.

 

Section 3.                                            Conditions to
Effectiveness.  Section 1 of this Supplement shall become effective only upon
the satisfaction of the following conditions precedent:

 

(a)                                  receipt by the Administrative Agent of an
opinion of counsel to the Borrower as to the matters referred to in
Section 4.01, 4.02 and 4.03 of the Credit Agreement (with the term “Agreement”
as used therein meaning this Supplement for purposes of such opinion), dated the
date hereof, satisfactory in form and substance to the Agent.

 

(b)                                 receipt by the Administrative Agent of
certified copies of all corporate action taken by the Borrower to authorize the
execution, delivery and performance of this Supplement; and

 

(c)                                  receipt by the Administrative Agent of a
certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Supplement and the other documents to be delivered
hereunder.

 

Section 4.                                            Representations and
Warranties.  In order to induce the Banks to enter into this Supplement and to
supplement the Credit Agreement in the manner provided herein, the Borrower
represents and warrants to the Administrative Agent and each Bank that (a) the
representations and warranties contained in Article 4 of the Credit Agreement
are and will be true, correct and complete on and as of the effective date
hereof to the same extent as though made on and as of that date and for that
purpose, this Supplement shall be deemed to be included as part of the Agreement
referred to therein, and (b) no event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Supplement
that would constitute a Default.

 

Section 5.                                            Effect of Supplement.  The
terms and provisions set forth in this Supplement shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and except
as expressly modified and superseded by this Supplement, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect.  The Borrower, the Administrative Agent, and the Banks
agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
shall mean a reference to the Credit Agreement as supplemented hereby.

 

Section 6.                                            Applicable Law.  This
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York and applicable laws of the United States of America.

 

Section 7.                                            Counterparts,
Effectiveness.  This Supplement may be executed in any number of counterparts,
by different parties hereto in separate counterparts and on telecopy
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Supplement (other than the
provisions of Section 1 hereof, the effectiveness of which is governed by
Section 3 hereof) shall become effective upon the execution of a counterpart
hereof by the Borrower, the Banks and receipt by the Borrower and the
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

2

--------------------------------------------------------------------------------


 

Section 8.                                            Entire Agreement.  This
Supplement embodies the final, entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto  there are no unwritten oral agreements among the parties
hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

CARLISLE COMPANIES INCORPORATED, as the
Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

New Total Revolving Commitment:

 

 

 

$

 

 

JPMORGAN CHASE BANK, N.A., individually and as the Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

$

 

 

[BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

$

 

 

[NEW BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------